      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 1 of 77




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - v. -

 SIMON GOLDBRENER,
      a/k/a “Simon Goldbrenner,”
      a/k/a “Shimon Goldbrenner,”
 PERETZ KLEIN,
 SUSAN KLEIN,
      a/k/a “Suri Klein,”                        18 Cr. 614 (KMK)
 BEN KLEIN,
      a/k/a “Benzion Klein,”
      a/k/a “Benzi Klein,”
 MOSHE SCHWARTZ,
 SHOLEM STEINBERG, and
 ARON MELBER,
      a/k/a “Aharon Melber,”

                      Defendants
 .




                 GOVERNMENT’S SENTENCING MEMORANDUM




                                    AUDREY STRAUSS
                                    Acting United States Attorney for the
                                    Southern District of New York
                                    Attorney for the United States of America



Michael D. Maimin
Hagan Scotten
Vladislav Vainberg
Assistant United States Attorneys
-Of Counsel-
          Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 2 of 77




                                                  Table of Contents

I.   Background.............................................................................................................. 1

         A.       The E-Rate Program ................................................................................ 1

         B.       The Offense Conduct ................................................................................ 6

                  1.        The Schools .................................................................................... 9

                            a.        Yeshiva Chofetz Chaim .................................................... 10

                            b.        Bais Yehuda ...................................................................... 11

                            c.        Shaar Ephraim.................................................................. 12

                            d.        Ohr Yochanan ................................................................... 13

                            e.        Cheder Ateres Tzvi ........................................................... 13

                            f.        Imrei Shufer ...................................................................... 14

                            g.        Community Enrichment Center ....................................... 16

                  2.        The Vendors ................................................................................. 17

                            a.        Peretz and Susan Klein’s Companies .............................. 17

                            b.        Sholem Steinberg’s Companies ........................................ 23

                            c.        Ben Klein’s Companies ..................................................... 26

         C.       The Victims ............................................................................................. 26

II. The Applicable Guidelines .................................................................................... 30

III. The § 3553(a) Factors ............................................................................................ 34

         A.       The Defendants’ Crimes Require Serious Punishment. ....................... 35

                  1.        Peretz Klein ................................................................................. 35

                  2.        Susan Klein .................................................................................. 39

                  3.        Simon Goldbrener ........................................................................ 40

                  4.        Moshe Schwartz ........................................................................... 45
          Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 3 of 77




                   5.        Ben Klein ..................................................................................... 52

                   6.        Sholem Steinberg ......................................................................... 53

                   7.        Aron Melber ................................................................................. 55

         B.        The Defendants’ Claims of Mitigation Are Exaggerated. ..................... 57

                   1.        The Defendants’ Childhoods Do Not Suggest Lighter
                             Sentences. .................................................................................... 57

                   2.        With the exception of Susan Klein, the Defendants’
                             Family Circumstances Do Not Support Lighter Sentences. ...... 58

                   3.        The Defendants’ Status and Charitable Works in Their
                             Community Do Not Mitigate Their Crimes. ............................... 60

                   4.        The Defendants Pose a Risk of Recidivism. ............................... 66

                   5.        Prior Sentences in E-Rate Cases Support Substantial
                             Sentences Here ............................................................................ 68

                   6.        If Necessary, Reasonable Delays of Incarceration Can
                             Mitigate the Risk from COVID-19 .............................................. 72

IV. Conclusion ............................................................................................................. 74
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 4 of 77




      The defendants stole from impoverished schoolchildren. In a purely technical

sense, they defrauded a Government program called “E-Rate.” But what they really

did was steal from underprivileged schoolchildren. This is because E-Rate is a pro-

gram that helps provide telecommunications services and equipment to schools serv-

ing needy students, and the program never has sufficient funds to aid every eligible

school. The defendants figured out how to game the program, submitting fraudulent

invoices in order to get paid for equipment they did not provide, among many other

deceptions. They robbed students of technology needed to prepare for a digital world

in order to enrich themselves and their families. And, when they lied to steal that

money, they broke the law.

      The Government respectfully submits this memorandum in connection with

the sentencings of all seven defendants, because their criminal behavior and claims

of mitigation overlap considerably. The advisory Sentencing Guidelines recommend

significant prison terms for each defendant. Each is worthy of serious punishment,

not only for what they did, but to deter other potential fraudsters. For the reasons set

forth below, this Court should sentence each of the defendants except for Susan Klein

to a Guidelines term of imprisonment; in light of her unique circumstances, Susan

Klein may merit a downward variance.

I.    Background
      A.     The E-Rate Program
      In the Telecommunications Act of 1996, Congress determined that “[e]lemen-

tary and secondary schools and classrooms, health care providers, and libraries

should have access to advanced telecommunications services.” Pub. L. 104-104, 110
         Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 5 of 77




Stat. 56 (1996), § 254(b)(7). To achieve this goal, the Act created the E-Rate program,

under which the FCC would subsidize the purchase of telecommunications services,

and the equipment necessary to use those services, by schools and libraries from pri-

vate vendors. The amount of the subsidy varied from 20% to 90% of the purchase

price,1 depending the financial need of the students served by the school.2

        The FCC would not, however, provide this subsidy directly. Instead, it would

use the “Universal Service Fund.”3 The Universal Service Fund, in turn, was funded

by “by contributions from providers of telecommunications based off an assessment

on their interstate and international end-user revenues.”4 Or, put more simply, when

a person looks at her phone bill and sees a charge for something along the lines of

“Federal Universal Service Fee,” she is paying into the Universal Service Fund.5 Eve-

ryone with a phone pays into the Universal Service Fund.




1 In the parlance of the E-Rate program, these subsidies are called “discounts.” See
47 C.F.R. § 54.505. So, for example, if a service to a school is to receive a 90% “dis-
count,” the E-Rate program will subsidize 90% of the purchase price of that service.
2The program also subsidizes purchases by libraries, and in some circumstances con-
siders geographic in addition to financial need, but neither libraries nor geographic
need are relevant in this case.
3“Prior to the Telecommunications Act of 1996, the Universal Service Fund (USF)
operated as a mechanism by which interstate long distance carriers were assessed to
subsidize telephone service to low-income households and high-cost areas.”
https://www.fcc.gov/general/universal-service-fund.
4 https://www.fcc.gov/general/universal-service. There were a variety of political and
statutory reasons not to fund the Universal Service Fund—or E-Rate—with direct
taxation.
5   See https://www.oca.nh.gov/Understanding%20Your%20Telepone%20Bill.htm.



                                              2
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 6 of 77




      In order to administer E-Rate and other programs, the Telecommunications

Act established the Universal Service Administrative Company (“USAC”). USAC ad-

ministers the E-Rate program in a manner intended to ensure that schools and stu-

dents—particularly schools and students with limited financial resources—obtain the

services and equipment that they need to begin to bridge the digital divide. To do this,

USAC sets forth a multistep process:

         First, a school seeking to make E-Rate subsidized purchases must
          engage in an open and fair competitive bidding process. To do so, the
          school “certifies an FCC Form 470 (Description of Services Requested
          and Certification)” in order to receive bids from vendors.6

         Second, the school must “evaluate the bids received and choose the
          bid that is the most cost-effective,” meaning that “the price of the
          eligible products and services must be the primary factor and must
          be weighted more heavily than any other single factor.”7 In the event
          that only one vendor bids, the school must still ensure that the bid is
          cost-effective.8




6  https://www.usac.org/e-rate/applicant-process/competitive-bidding/; see also 47
C.F.R. §§ 54.503(a) and (b). In order to ensure the integrity of the process, the certi-
fications on the Form 470 must be made under oath. See 47 C.F.R. § 54.503(c)(2).
7 https://www.usac.org/e-rate/applicant-process/selecting-service-providers/; see also
47 C.F.R. § 54.511(a) (“In determining which service offering is the most cost-effec-
tive, entities may consider relevant factors other than the pre-discount prices sub-
mitted by providers, but price should be the primary factor considered.”).
8 https://www.usac.org/e-rate/applicant-process/selecting-service-providers/. The ser-
vice providers are also required to certify, under oath, that “The prices in any offer
that this service provider makes pursuant to the schools and libraries universal ser-
vice support program have been arrived at independently, without, for the purpose of
restricting competition, any consultation, communication, or agreement with any
other offeror or competitor relating to those prices, the intention to submit an offer,
or the methods or factors used to calculate the prices offered.” See 47 C.F.R.
§ 54.504(f)(1).



                                              3
          Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 7 of 77




            Third, the school must apply for a subsidy by “fil[ing] an FCC Form
             471 to provide USAC with information about the services or equip-
             ment [it is] requesting and the entities that will receive the services
             or equipment.”9 “Applicants must include information on the recipi-
             ents of services and service provider(s); provide detailed descriptions
             of services including costs and dates of service or equipment; and cer-
             tify compliance with program rules.”10

            Fourth, USAC reviews the applications, checking for, among other
             things, eligibility of the entities receiving services, eligibility of the
             services requested, and the nature of the competitive bidding pro-
             cess.11 While the reviewers may ask for back-up documentation, they
             typically rely on the schools and vendors to provide them with the
             information.

            Fifth, after the contracted services actually start, the school must file
             an FCC Form 486 confirming that the services have started.12

            Sixth, once the school has confirmed that it has received the eligible
             services, either it or the vendor invoices USAC for the subsidy.”13

         There are also rules and regulations for the vendors.14 Among other things,

vendors “must be compliant with all E-rate Program rules and all applicable state




9https://www.usac.org/e-rate/applicant-process/applying-for-discounts/. Again, in or-
der to ensure the integrity of the process, the certifications on the Form 471 must be
made under oath. See 47 C.F.R. § 54.504(a)(1).
10 https://www.usac.org/e-rate/applicant-process/applying-for-discounts/fcc-form-471-
filing/.
11   https://www.usac.org/e-rate/applicant-process/application-review/.
12https://www.usac.org/e-rate/applicant-process/starting-services/. The Form 486 ad-
vises declarants that “[p]ersons willfully making false statements on this form can be
punished by fine or forfeiture under the Communications Act, 47 U.S.C. Secs. 502,
503(b), or fine or imprisonment under Title 18 of the United States Code, 18 U.S.C.
Sec. 1001.” https://www.usac.org/wp-content/uploads/e-rate/documents/486.pdf.
13   https://www.usac.org/e-rate/applicant-process/invoicing/.
14   https://www.usac.org/e-rate/service-providers/.



                                                   4
           Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 8 of 77




and local procurement rules and regulations, including any competitive bidding re-

quirements.”15 Needless to say, vendors must provide the services that were approved

to be subsidized.16 In addition, vendors must certify either that the school has paid

the entire cost of the purchase and so USAC should reimburse the school for the sub-

sidized amount, or that the school has paid only the non-subsidized portion of the

cost, and so USAC should pay the vendor the subsidy.17

           Each year, the FCC releases a list of equipment and services eligible for sub-

sidy. Only eligible products or services that will be used for educational purposes can

be funded.”18

           Schools or vendors may use consultants—outside experts in the E-Rate pro-

gram—to help navigate this process. But those consultants may not have a conflict-

of-interest; they may work for the schools seeking to make subsidized purchases or

the vendors seeking to make subsidized sales, not both:

                 In order to be sure that an open and fair competition is
                 achieved, any marketing discussions held with service pro-
                 viders must be neutral, so as not to taint the competitive
                 bidding process. For example, the applicant should not
                 have a relationship with a service provider prior to the
                 competitive bidding process that would unfairly influence
                 the outcome of a competition or would furnish the service

15   https://www.usac.org/e-rate/service-providers/step-2-responding-to-bids/.
16   https://www.usac.org/e-rate/service-providers/step-4-starting-services/.
17 https://www.usac.org/e-rate/service-providers/step-5-invoicing/; see also 47 C.F.R.
§ 54.523 (“An eligible school … must pay the non-discount portion of services or prod-
ucts purchased with universal service discounts.”).
18       https://www.usac.org/e-rate/applicant-process/before-you-begin/eligible-services-
list/.



                                                 5
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 9 of 77




             provider with “inside” information or allow it to unfairly
             compete in any way. Similarly, applicants must avoid con-
             flicts of interest in the bidding process.

             Similarly, applicants must avoid conflicts of interest in the
             bidding process. For example, a conflict of interest exists
             when the applicant’s consultant is associated with a service
             provider that is selected and is involved in determining the
             services sought by the applicant and the selection of the
             applicant’s service provider(s).19

      The purpose of all these rules is clear: to ensure that students who need equip-

ment and services have access to the right equipment and services at market price,

which allows USAC to maximize the benefit to the largest number of needy children.

This is of particular importance because the E-Rate program draws from a statutorily

capped pool of funds (which pool can be even smaller, depending on the funds availa-

ble to the Universal Service Fund).20 The system, however, relies in large part on self-

regulation: schools and vendors are trusted to abide by the rules, prepare accurate

paperwork, certify truthfully, and generally be honest in monitoring themselves. The

defendants saw that weakness and exploited it.

      B.     The Offense Conduct
      Four of the defendants, Peretz Klein, Susan Klein, Ben Klein and Sholem

Steinberg, owned or operated E-Rate vendor companies. Two defendants, Simon




19  https://www.usac.org/e-rate/applicant-process/competitive-bidding/open-fair-pro-
cess/.
20See 47 C.F.R. § 54.507 (setting forth an “aggregate annual cap on federal universal
service support for schools and libraries.”).



                                              6
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 10 of 77




Goldbrener and Moshe Schwartz, were E-Rate consultants paid by the vendor defend-

ants. Aron Melber was a school official who helped Steinberg obtain E-Rate business.

The defendants used various means to fraudulently obtain E-Rate money for the ven-

dor defendants, at the expense of the program’s legitimate participants:

         The vendors billed USAC for equipment and services that they never
          provided, simply stealing money;

         The vendors provided far cheaper equipment and services than the
          equipment and services for which they billed USAC, pocketing the
          difference;

         The vendors provided equipment and services that had nothing to do
          with education, such as alarm systems, and then falsely claimed that
          they had instead supplied eligible equipment and services;

         The schools obtained necessary services at market prices from legit-
          imate companies (such as Verizon), and then the defendant vendors
          separately billed USAC for redundant services at inflated prices;

         The vendors provided equipment and services that, although author-
          ized for subsidized purchase under the program, were not in fact
          needed by or used by students; and

         The defendants undermined the competitive bidding process, steer-
          ing contracts to vendors without exposure to market competition;

      To complete and conceal these frauds, the defendants used a number of devices,

including:

         The consultants claimed to work for the schools, when they in fact
          worked for the vendor defendants, steering contracts to the vendor
          defendants and ensuring that the schools did not reveal the frauds;

         The vendors kicked back a portion of their profits from the fraud to
          certain school officials, motivating their schools to participate in the
          fraud even when not receiving anything useful to their students;

         The vendors secretly reimbursed the schools for the non-subsidized
          portion of their purchases, causing USAC to believe that the schools
          were paying for part of their purchases as required by the program,



                                               7
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 11 of 77




          and thereby defeating a mechanism meant to ensure honest bidding;
          and

         Certain vendor defendants set up a large number of shell companies
          to create the illusion that there was a thriving competitive market-
          place—when in fact the same vendor defendant was simply billing
          USAC under many different names.

      In the end, the defendants’ schemes were quite lucrative. For example, just five

of Peretz and Susan Klein’s companies—Hashomer Alarm Systems, Inc., Multimedia

Broadcasting Corporation, IP Connect Inc., Crystal Clear Communications Inc., and

NY NJ Telco Corp.—sought a total of $28,687,850.62 from the E-Rate program for

funding years 2009 through 2015, ultimately receiving $12,164,739.43.21 Of that,

$2,419,375.97 was sought, and $1,349,205.84 was obtained, in connection with six

schools—Bais Yehuda, Yeshiva Chofetz Chaim, Shaar Ephraim, Ohr Yochanan, Com-

munity Enrichment Center, and Congregation Machzikei Hadas of Belz—that this

investigation confirmed did not receive all the invoiced services and equipment.22 As

another example, during the same period, Ben Klein’s Trust Corp. sought a total of

$1,817,808.50 in E-Rate program funding, ultimately receiving $959,661.54. Of that,

$745,714.34 was sought, and $495,562,48 was obtained, in connection with two

schools—Cheder Ateres Tzvi and Yeshiva Talpiot—that did not receive all the in-

voiced services and equipment. As another example, during the same time period,



21 Because certain applications were rejected, and because the E-Rate program has
limited funds, not all funds requested were ultimately disbursed.
22Except where expressly stated, the Government does not mean to imply that any
specific school or school official was complicit in the fraudulent scheme. Although
some were involved, in many cases it appears that school officials were unaware of
the fraud being committed in their school’s name.



                                             8
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 12 of 77




Sholem Steinberg’s Simi Securities Inc. and CSI Communications and Security, Inc.

sought a total of $1,641,586.13 in E-Rate program funding, ultimately receiving

$457,290.58. Of that, $534,284.43 was sought, and $191,847.60 was obtained, in con-

nection with Congregation Bnos Sara—which did business as Imrei Shufer (Aron

Melber’s school)—which did not receive all the invoiced services and equipment.

             1.     The Schools
      The defendants sought and obtained E-Rate funding in connection with a large

number of schools. As part of the investigation, the Government investigated a subset

of those schools, using confidential informants who went into the schools and recorded

their experiences; reviewing information gathered during other, often unrelated, en-

tries into the school (e.g., fire safety inspections); and ultimately executing court-au-

thorized searches at ten schools in March 2016.23 The following summarizes some

results of what the investigation revealed:




23A copy of the affidavit submitted in support of the search warrants—which details
some of what the investigation learned—is attached as Exhibit A. That exhibit does
not include the exhibits to the affidavit. As set forth in the affidavit, the schools
searched were: (1) Congregation Mesivta Ziev Hatorah; (2) Cheder Ateres Tzvi;
(3) Congregation Bnos Sara, d/b/a Imrei Shufer; (4) Bais Yehuda; (5) Yeshiva Chofetz
Chaim; (6) Teacher Mommy Daycare Center; (7) Shaar Ephraim; (8) Ohr Yochanan;
(9) Yeshiva Talpiot; and (10) Bais Chana Malka. (Exhibit A at 4–5). As further set
forth in the affidavits, the Government had additional information about certain
other schools.



                                               9
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 13 of 77




                    a.    Yeshiva Chofetz Chaim
      Yeshiva Chofetz Chaim is a preschool program for children ages two to five.

Not surprisingly, when a confidential informant went to Chofetz Chaim, the inform-

ant was told that Chofetz Chaim does not use information technology for instructional

purposes. Because it is a preschool program for children ages two to five.

      Nevertheless, from funding years 2009 through 2015, Chofetz Chaim sought

over $1.1 million in E-Rate funding—over $700,000 in connection with Peretz Klein’s

Hashomer Alarm Systems, Inc., Multimedia Broadcasting Corporation, and NY NJ

Telco Corp.—and received over $740,000—over half a million dollars in connection

with Hashomer, Multimedia Broadcasting, and NY NJ Telco. Chofetz Chaim used

two consultants: Simon Goldbrener and Moshe Schwartz.

      When law enforcement officials searched Chofetz Chaim in 2016, they were

looking for $120,979.55 in services and equipment—including a “Media Master Sys-

tem” for which E-Rate paid Hashomer more than $120,000—and, needless to say,

found none of it.24 Instead, they found a run-of-the-mill daycare center whose only

technology was two computers in the administrative offices, one of which was used

for the security/alarm system, as illustrated in pictures taken during the search:




24In all of the searches, law enforcement officials were looking for less equipment and
services than had been funded because some of it was no longer expected to be there,
or because some of it—particularly certain services—would be impossible to identify.



                                             10
        Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 14 of 77




                    b.    Bais Yehuda
        Bais Yehuda is a school in Monsey for which Goldbrener “consulted.” From

funding years 2009 through 2015, Bais Yehuda sought $496,661.01 in E-Rate fund-

ing—almost $190,000 from Peretz Klein’s Hashomer Alarm Systems, Inc. and IP Con-

nect Inc.—and received $331,603.81 in E-Rate funding—almost $130,000 for

Hashomer and IP Connect. When, in 2015, a confidential informant entered the

school and spoke to some of the schoolchildren, the students indicated they did not

have any technology available to them and did not use computers in their studies,

and that the only technology of which they knew in the school were the “eyes,” by

which the boys apparently meant the closed-circuit television cameras in the hall-

ways.

        In March 2016, the FBI and FCC searched Bais Yehuda. They were looking for

$248,585.63 of E-Rate equipment and services, of which they were unable to locate

$148,935.18 worth, or 61.4%.




                                           11
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 15 of 77




                   c.     Shaar Ephraim
      Shaar Ephraim was a school in Monsey for which Goldbrener “consulted.”

From funding years 2009 through 2015, Shaar Ephraim sought $1,060,184.59 in

E-Rate funding—almost $700,000 from Peretz Klein’s Hashomer Alarm Systems, Inc.

and IP Connect Inc.—and received $457,429.32 in E-Rate funding—over a quarter-

of-a-million dollars for Hashomer and IP Connect. In 2015, an administrator at Shaar

Ephraim told a confidential informant that the only computers in the school are in

his office, and that the school planned on introducing computers for educational pur-

poses in the future, but was not yet ready to do so. The administrator then took the

informant on a tour of the school, where the informant did not see any computers in

the classrooms.

      When Shaar Ephraim was searched in 2016, law enforcement officials were

looking for $236,005.25 worth of equipment and services, but were unable to locate

$135,369.63 of that, or 57.4%. Among things that were missing were computers in

the classrooms where E-Rate had paid for cable drops and other items intended to

wire the rooms, as seen in the following photos.




                                            12
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 16 of 77




                   d.     Ohr Yochanan
      Ohr Yochanan was a school in Suffern for which Goldbrener “consulted.” From

funding years 2009 through 2015, Shaar Ephraim sought $456,201.84 in E-Rate

funding—almost $200,000 from Peretz Klein’s Hashomer Alarm Systems, Inc. and IP

Connect Inc.—and received $232,452.97 in E-Rate funding—over $110,000 for

Hashomer and IP Connect.

      An administrator for the school told a confidential informant that computers

and similar technology were not even mentioned at Ohr Yochanan, and that the stu-

dents are not allowed to use electronics. Indeed, in 2012, the administration of Ohr

Yochanan sent out a registration form in Yiddish that focused, among other things,

on the need to banish technology, stating:

             With all seriousness and commitment the public undertook
             to carry out the ‘decision’ of the leaders of the generation,
             which was also proclaimed last Shavuot in the presence of
             a large crowd and our great Rebbe regarding our duty to
             stay away from the ugliness of all the technological devices,
             which open the way to sin.

      It is therefore not terribly surprising that, when looking for $212,361.82 in

equipment and services during a 2016 search, law enforcement officials were unable

to find $105,818.71 worth, or 49.8%.

                   e.     Cheder Ateres Tzvi
      Cheder Ateres Tzvi was a school in Suffern for which Goldbrener and Moshe

Schwartz “consulted.” From funding years 2009 through 2015, Cheder Ateres Tzvi

sought $760,714.98 in E-Rate funding—almost $650,000 from Ben Klein’s

TrustCorp—and received $450,541.67 in E-Rate funding—almost $420,000 for



                                             13
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 17 of 77




TrustCorp. Among other things, E-Rate paid TrustCorp for video conferencing, mod-

ern PBX phone systems, high-speed internet connections, and a “homework hotline.”

When Ben Klein needed to convince USAC regulators that Cheder Ateres Tzvi had

paid for the non-subsidized portion of its E-Rate purchases—as E-Rate regulations

require—he had Cheder Ateres Tzvi send him checks to show USAC, then sent cash

to reimburse the school. When law enforcement officials searched Cheder Ateres Tzvi

in 2016, they were looking for $163,261.00 of equipment and services, but could not

locate $106,066.73 worth, or 64.97%.

                   f.     Imrei Shufer
      Congregation Bnos Sara, which did business as “Imrei Shufer,” was a school in

Monsey for which Goldbrener “consulted,” and at which Aron Melber was an admin-

istrator who signed and filed E-Rate filings. From funding years 2009 through 2015,

Imrei Shufer sought $1,175,706.03 in E-Rate funding—almost half a million dollars

from Sholem Steinberg’s Simi Securites Inc. and CSI Communications & Security,

Inc. and nearly $425,000 for Peretz Klein’s Wolfson Communication Networking,

Inc.—and received $458,170.67 in E-Rate funding—over $200,000 for Simi and CSI

and almost $75,000 for Wolfson. Among other things, E-Rate paid Steinberg $108,000

for “Distance Learning” based on a certification personally signed by Melber:




                                            14
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 18 of 77




      In spite of the money sought and obtained for technology, when a confidential

informant visited Imrei Shufer, the secretary for the school’s administrator indicated

that the school does not have computers or technology, and the administrator himself

said that they do not “teach computers” at the school. When law enforcement officials

searched Imrei Shufer in 2016, they were looking for $289,246.59 of equipment and

services, but could not locate $182,137.35 worth, or 63%. Among the missing items

was the “Distance Learning” for which E-Rate had just paid Steinberg $108,000. Ra-

ther, as was true with so many schools, there was minimal technology, and none in

the classrooms:




                                             15
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 19 of 77




                    g.     Community Enrichment Center
      The Community Enrichment Center (“CEC”) was a daycare facility in Spring

Valley, housed in a two-story, single-family home. Daycare facilities are ineligible for

E-Rate funding. The Community Enrichment Center represented that it is a school

in documents filed with USAC and the New York State Department of Education,

even as it admitted that it was a daycare in documents filed with Rockland County.

      From funding years 2009 through 2015, the Community Enrichment Center

sought $204,810.45 in E-Rate funding—more than $140,000 for Peretz Klein’s Crys-

tal Clear Communications Inc. and a little more than $11,500 from Steinberg’s CSI

Communications & Security, Inc.—and received $124,133.01 in E-Rate funding—

over $106,000 for Crystal Clear.

      Based on documentation that the Community Enrichment Center submitted

to USAC, it should have had should have, among other things, a PBX telephone sys-

tem; a Dell PowerEdge R710 server;25 and a network with 25 terminals, each of which

has software licenses, for all of which the Community Enrichment Center, in conjunc-

tion with Crystal Clear and CSI, had sought over $175,000 to purchase, install, and

maintain.




25The funding sought from USAC for a given item of equipment often appeared to be
significantly higher than the market value of the corresponding equipment. For ex-
ample, in 2013, the Community Enrichment Center sought and received $25,033.50
for a Dell PowerEdge R710 server, to be provided by Peretz Klein’s Crystal Clear
Communications. According to a website maintained by Dell, in 2016, a Dell Pow-
erEdge R730 server—which the website described as the successor to the R710
server—sold for $2,019.00.



                                              16
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 20 of 77




      In 2015, the Rockland County District Attorney’s Office executed a search war-

rant on the Community Enrichment Center in order to investigate a separate fraud-

ulent scheme. Law enforcement officers learned that: (1) the first floor was used as a

daycare facility; (2) the second floor was a personal residence used by the daycare

center’s proprietor, his wife, and their children; (3) a Panasonic KX-TDE200 PBX tel-

ephone system was located in a closet in the basement, with approximately ten hand-

sets throughout the building, approximately half in each of the first and second floors;

and (4) a single desktop computer, a single laptop computer, and a single laser printer

were in an office on the first floor. During the search, law enforcement agents did not

see any indication of a server, a network, or any technology other than the PBX tele-

phone system, which serviced the residence as well as the daycare center, and the

desktop computer, laptop computer, and laser printer in the office. An attendance

summary for March 2015 was found in the office, setting forth the names of 34 chil-

dren, ranging in age from three to eleven years old. According to that summary, only

22 of those children had attended the Community Enrichment Center at all that

month, and only 13 of those children—all three to five years old—had attended more

than three days that month.

             2.     The Vendors
                    a.     Peretz and Susan Klein’s Companies
      Peretz and Susan Klein initially operated a single E-Rate vendor company,

Hashomer. When Hashomer’s business—and frauds—grew rapidly, they created over

twenty shell companies, many with fictitious owners and addresses, through which

they carried out the scheme. Because it was difficult to keep track of their many


                                              17
Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 21 of 77
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 22 of 77




      Peretz Klein paid Goldbrener to act as his primary consultant, nominally rep-

resenting the schools, but in fact accepting hundreds of thousands of dollars from

Peretz Klein. In addition to helping the Peretz Klein companies complete the neces-

sary paperwork to get paid by USAC, Goldbrener advised Peretz Klein when inter-

acting with the program managers.

      Goldbrener and the Kleins understood how important it was to maintain the

illusion that their companies were unrelated. Peretz and Susan Klein claimed on a

number of forms that some of these companies were run by “Ben Klein,” 26 which is

actually the name of one of their sons. At one point, USAC noticed that “Ben Klein”

was the E-Rate contact for a number of different service providers—B&Z Solutions,

Inc., Bens Solutions, Inc., Trust Corp, and Daas Media Broadcasting—and so e-

mailed “Ben” at each of those addresses to ask why. Peretz and Susan Klein were in

fact operating the sham email accounts kept in “Ben’s” name. Each saw USAC’s in-

quiry and separately reached out to their consigliere, Goldbrener, for advice (with

Peretz Klein correctly noting that one of the companies—TrustCorp—actually be-

longed to Ben Klein, the defendant):




26 Ben Klein, the defendant, is Peretz and Susan Klein’s nephew. Here they appear
to have used their son’s name as the fictitious owner of these shell companies, because
they called Ben Klein, the defendant, “Bentzy.”



                                             19
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 23 of 77




Presumably after speaking with Goldbrener, the Kleins responded, pretending to be

“Ben Klein,” falsely claiming that they “did not know anything about” Trust Corp.,

and falsely claiming that “Ben Klein” maintained three different companies because

each company served different areas of the country and employed different sales

teams:




      This plan, however, failed to account for another problem: when USAC e-

mailed “Ben Klein” at each of these different companies, USAC received an e-mail




                                          20
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 24 of 77




read-receipt from Hashomer, the main E-Rate company operated by Peretz and Su-

san Klein. Within two-and-a-half hours, the Kleins again sought Goldbrener’s advice:




Once again, that advice appears to have been to lie, because the Kleins responded,

again as “Ben Klein,” concocting a complicated cover story to falsely explain

Hashomer’s role:




                                            21
         Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 25 of 77




         Not everything that Peretz Klein did was wholly under-the-table. For example,

he made sure to enter into a contract with at least one school administrator, memo-

rializing the school’s cut from the fraud. As translated from Yiddish, the contract

reads:

               I, the undersigned [Administrator] am going with the
               E-rate with Peretz Klein [Illegible abbreviation] year
               5775[27] and I’ll receive $5,000 today and another $7,000
               [Illegible two abbreviations] and $5,000 by late April, early
               May and the remainder of 25% (twenty five percent) for 15-
               16 I’ll receive every quarter.

Peretz Klein and the administrator both signed the contract.

         The Kleins fully understood how profitable it was to defraud E-Rate. At one

point, they created a chart showing the huge profits they could make by marking up

their products, knowing that no one was bidding against them:




         Peretz Klein also hired Moshe Schwartz as a consultant, reinforcing Gold-

brener in completing the necessary forms to obtain E-Rate funds. Purporting to act

as a consultant for the schools, Schwartz completed paperwork as directed by Peretz




27   5775 on the Jewish calendar spanned from 2014 through 2015.



                                               22
Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 26 of 77
Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 27 of 77
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 28 of 77




      Like Peretz Klein, Steinberg and Melber also entered at least one formal con-

tract with a school administrator detailing the kickback they would provide. A con-

tract recovered during the search of Steinberg’s office bore Melber’s signature and

that of a school administrator. As translated, it reads:

             With Heaven’s Help

                                    March 13, 2013

             Party 1                                    Party 2

             Note of Agreement between [Illegible 2 words] ([adminis-
             trator]) and Mr. Shulem Steinberg company owner

             a) Party B agrees that any income coming from the E-rate
             (this year is only maintenance) after service, as described
             below, will be completely divided 50% half and half

             b) For the service—if they take it, the payments will be like
             any regular company and not bigger than the E-rate.

             c) If they want to receive the service from another provider,
             then Party 2 will pay the bill from the money coming from
             E-rate and the difference will be paid 50-50.

             d) The service provider will issue an invoice right away or
             in the near future, and if it is not possible, then at the latest
             in a few months but definitely when the money arrives
             from the government. Before he takes [money] for himself,
             he will issue an invoice in writing.

             e) Even before we get approved by the government, Party
             2 will provide the service in a normal manner (like we were
             receiving it from Mr. Peretz Klein)

             This is a contract that should be treated like any contract
             according to the Jewish Law.

             [Signed:] Aharon Melber

             [Signed:] [administrator]




                                               25
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 29 of 77




Also like with Peretz Klein’s companies, Steinberg’s companies worked primarily

with Simon Goldbrener as their consultant.

                    c.     Ben Klein’s Companies
      Ben Klein did far less to cover his tracks. He carried out his fraud through a

single company that he openly owned, Trust Corp. However, he had guidance. Like

every crooked vendor in this case, he worked primarily with Simon Goldbrener, who

helped him engage in fraud, counseling Ben Klein’s clients, and telling those clients

that their only choices were between Peretz Klein and Ben Klein.

      C.     The Victims
      There are many white-collar crimes against the Government that are termed

“victimless crimes.” This is not one of them. Here, instead, there are at least four

distinct groups of victims beyond the Universal Service Fund: the schoolchildren at

the schools that the defendants “serviced,” the schools that believed they were receiv-

ing subsidized services and equipment, underprivileged schoolchildren at other

schools, and every American who uses a phone.

      First, and most directly, the defendants stole money, depriving schoolchildren

in various schools that desperately needed access to technology and telecommunica-

tions services. As the FCC Office of the Inspector General explained, the schools that

were searched29 pursuant to the March 2016 search warrants “served 1,751 students,

of which 80% (1,413) were low-income students and therefore eligible to participate


29The FCC refers to searches of eleven schools. That is because one of the ten schools
searched in March 2016—Ohr Yochanan—was split into a lower school and upper
school, each of which was searched separately.



                                             26
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 30 of 77




in the National School Lunch Program (NSLP).” (Exhibit B at 2).30 Clearly, such stu-

dents are precisely the students who the E-Rate program was intended to help. The

defendants deprived those students of the access to technology that they so desper-

ately deserve.31 The fact that some of the schools frowned upon the use of technology

does not mitigate the defendants’ actions; to the contrary, it highlights the desperate

need for the students to have access to telecommunications services and equipment

through the E-Rate program where the schools were less likely to provide them oth-

erwise.

      Second, the defendants effectively defrauded the schools themselves. While

some school administrators received kickbacks or otherwise understood that they

were involved with a fraud, many were unwitting participants in the defendants’

scheme. Often, the vendors or consultants would tell the schools that a program ex-

isted that could provide certain items—often claiming that it could provide ineligible

equipment and services, like alarms and school security services32—and that, if the




30The FCC Office of the Inspector General’s letter to this Court in conjunction with
this sentencing is attached as Exhibit B.
31The defendants were keenly aware of what is needed to educate children, and the
importance of technology in modern society. Each of the defendants was working him-
self or herself in technological fields, selling or consulting about E-Rate services. Mel-
ber was also a teacher. Moreover, four of Peretz and Susan Klein’s children are either
programmers or web developers (P. Klein PSR ¶ 83); two of Goldbrener’s children are
teachers (Goldbrener PSR ¶ 86); and three of Melber’s children are teachers (Melber
PSR ¶ 84).
32Hashomer Alarm was originally a security firm, as were certain other vendors in-
volved. Often, the defendants provided security systems to the schools and falsely
charged E-Rate for eligible telecommunications equipment and services.



                                               27
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 31 of 77




schools allowed them, the vendors and consultants would take care of all the paper-

work. The consultants would keep copies of the schools E-Rate program PINs and

passwords and fill out paperwork for them, or direct the schools about what to tell

the program managers. As a result, the schools often did not know that they were

receiving ineligible equipment and services, they were being overcharged in a non-

competitive market, or that they did not receive that to which they were entitled.

They trusted the defendants, and the defendants abused that trust.

      Third, because E-Rate had limited funds, when the defendants diverted money

to themselves, they deprived other needy children at other schools of the benefits that

the E-Rate program offered. The FCC Office of the Inspector General explained it

plainly, and provided examples that show the damage that theft from the program

wreaks on other deserving students:

             Fraud in the E-rate program has serious real-world conse-
             quences for schools and students. Funds wasted through
             fraud diminishes the money available to fund legitimate
             equipment needs at schools nationwide. During the rele-
             vant time period for this case, the E-rate program lacked
             funding to provide funds for all requests nationwide every
             year the fraud was committed except for Funding Year
             2010. The funding provided to these 11 schools was mis-
             used and, given the finite nature of the E-rate program
             fund, clearly could have been used to provide E-rate sup-
             port to deserving projects at other schools, or to the inno-
             cent students actually needing equipment and services at
             the affected schools.

             During 2009, 2011, 2012, and 2013, after exhausting all
             available E-rate funds, USAC was forced to deny funding
             to thousands of schools and districts located throughout the
             country for internal connections equipment and basic
             maintenance, including hundreds located in New York, re-
             sponsible for educating millions of students many of whom
             were underprivileged. By way of example, due to lack of


                                             28
Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 32 of 77




     funds, USAC was forced to deny the following local
     school/district funding requests while expending funds to
     the defendants’ fraudulent activities:

        FY 2013 Hyde Leadership Charter School, located in
         the Bronx serving approximately 700 students, 93% of
         whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $75,000 (Form 471 #918836);

        FY 2013 Cardinal Hayes High School, located in the
         Bronx serving approximately 420 students, 72% of
         whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $321,000 (471 # 932506);

        FY 2012 Harlem Village Academies, a group of schools
         located in Manhattan serving approximately 1,000 stu-
         dents, 80% of whom qualified for a free or reduced-price
         lunch, requested equipment and services costing ap-
         proximately $235,000 (Form 471 # 844887);

        FY 2012 The Opportunity Charter School, located in
         Manhattan serving approximately 1,000 students, 80%
         of whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $70,000 (Form 471 # 874314);

        FY 2011 Academy of Mount St. Ursula School, located
         in the Bronx serving approximately 350 students, 75%
         of whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $47,000 (Form 471 #777256);

        FY 2011 St. Hope Leadership Academy, located in Man-
         hattan serving approximately 300 students, 70% of
         whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $15,000 (Form 471 # 803808);

        FY 2009 Immaculate Conception School, located in
         Manhattan serving approximately 240 students, 48% of
         whom qualified for a free or reduced-price lunch, re-
         quested equipment and services costing approximately
         $4,800 (Form 471 # 659494).



                                     29
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 33 of 77




(Exhibit B at 2–3). The defendants did not know these students, but had no problem

stealing from them.

      Fourth, each and every person who has a phone plan pays into the Universal

Service Fund. And that fund is limited. When the defendants defrauded E-Rate, they

stole from that fund and, therefore, from nearly everybody.33

II.   The Applicable Guidelines
      The Guidelines calculations found in each defendant’s presentence investiga-

tive report (“PSR”), accurately state the Guidelines applicable to each defendant. For

the convenience of the Court, this section details how the relevant calculations were

applied across defendants.

      Because each defendant negotiated a plea to the generic conspiracy charge, 18

U.S.C. § 371, rather than the originally-charged wire fraud offenses, their base of-

fense level is six rather than seven, and their sentences are capped at the five-year

statutory maximum. (See, e.g., Goldbrener PSR ¶ 59).

      The primary driver for each defendant’s Guidelines range was the amount of

gain or loss attributed to that defendant; no defendant was held accountable for the

losses inflicted, or gains reaped, by the entire conspiracy. For the defendants who

operated vending companies, the loss was calculated based on the value of the equip-

ment requests for the eleven schools where physical inspections indicated that the

request was fraudulent. That yielded an intended loss amount of $2,224,914.91 for


33This undermines Peretz Klein’s attempt to imply that, to the extent that he was
stealing money, it was from faceless “interstate telecommunication companies,” be-
cause E-Rate is not funded with tax dollars. (P. Klein Sub. 6).



                                             30
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 34 of 77




Peretz Klein, $547,948.31 for Ben Klein, and $277,109.13 for Steinberg. (P. Klein PSR

¶ 31; B. Klein PSR ¶ 45, Steinberg PSR ¶ 49). Although during the course of the

scheme the defendants made millions of dollars in E-Rate requests for many other

schools that were not physically inspected, the losses at those schools could not be

confidently extrapolated, and so no attempt was made to estimate the additional in-

tended losses at those schools. Based on these conservative figures, the offense level

increases by 16 for Peretz Klein and 12 for Ben Klein and Steinberg. (P. Klein PSR

¶ 59; B. Klein PSR ¶ 60; Steinberg PSR ¶ 60).

      For the consultants, Goldbrener and Schwartz, the parties did not use the in-

tended losses reasonably foreseeable to these defendants—which would be difficult to

estimate—but rather principally the amount that each consultant personally re-

ceived in improper kickbacks from the vendors. See U.S.S.G. 2B1.1(b)(1)(G) & n. 3(B)

(permitting use of actual gain where loss is difficult to estimate). For Goldbrener, this

showed an actual gain to the defendant of $479,357.18, comprising $17,560.43 paid

to Goldbrener by the affected schools and $461,796.75 by the vendors. (Goldbrener

PSR ¶ 39). Schwartz received $219,000 in improper vendor payments, to which was

added the losses from his own side scheme as an E-Rate vendor supplying a school at

which he worked, totalling $275,160. (Schwartz PSR ¶ 43). This results in an increase

of 12 offense levels for both consultants. (Goldbrener PSR ¶ 60; Schwartz PSR ¶ 59).

      The parties estimated the amount of loss reasonably foreseeable to Susan

Klein as $195,000. (S. Klein PSR ¶ 35). Because the evidence did not make clear

whether Susan Klein understood the scope of her husband’s fraud, this amount is




                                              31
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 35 of 77




based on Hashomer’s role in kicking back the 10% payments for the schools where

fraud was confirmed, a fraudulent act of which Susan Klein was plainly aware. (Id.)

This results in a ten-level increase in Susan Klein’s offense level.

      Aron Melber helped bill USAC for $191,082.00 in goods and services that the

school he ran did not in fact receive. (Melber PSR ¶ 52). Although Melber also partic-

ipated in the E-Rate scheme in other ways, see Section I.B.2.b above, the losses re-

sulting from that additional criminal activity could not be confidently estimated.

Based solely on the fraudulent billing he personally conducted, Melber’s offense level

increases by 10. (Melber PSR ¶ 59).

      A two-level enhancement applies to every defendant because this conspiracy

involved misrepresentations that the defendants were acting on behalf of educational

and religious organizations—the schools—when in fact they were taking money to

enrich themselves. See U.S.S.G. § 2B1.1(b)(9)(A); United States v. Kinney, 211 F.3d

13, 19-21 (2d Cir. 2000) (enhancement applies where defendants worked with real

charitable organizations, but misrepresented that the funds would be used to benefit

the charity rather than themselves).

      Peretz Klein receives a three-level increase in his offense level because he was

the manager and organizer of the extensive fraudulent activity at Hashomer and its

many shell companies. (See P. Klein PSR ¶ 63). Susan Klein’s offense level decreases

by two levels because she was a minor participant in the scheme orchestrated and led

by her husband. (S. Klein PSR ¶ 64). No other defendant received any adjustment for

their role in the offense: The smaller vendors operated by Ben Klein and Steinberg




                                              32
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 36 of 77




were essentially one-man shows; although Schwartz’s role in the fraud was broad, he

took direction from Peretz Klein and Goldbrenner; Aron Melber was a senior leader

at his school, and abused that position to carry out the fraud, but the school itself was

not a fraudulent operation within the meaning of the Guidelines; and Goldbrener was

a senior and highly respected member of the conspiracy to whom others—even Peretz

Klein—deferred, but his role in carrying out the fraud could more accurately be de-

scribed as coordinating and advising rather than leading or managing.

      Peretz Klein, Susan Klein, Goldbrener, and Schwartz received two-level en-

hancements under U.S.S.G. § 2B1.1(b)(10)(C) for the use of sophisticated means, such

as the extensive deployment of shell companies with fake CEOs and sham mailing

addresses. (P. Klein PSR ¶ 61; S. Klein ¶ 61; Goldbrener PSR ¶ 61, Schwartz PSR

¶ 61). Ben Klein and Steinberg, by contrast, operated their aspects of the fraud in a

more straightforward manner, using one or two companies in their own name, and

Melber participated principally in Steinberg’s fraud.

      As calculated in the parties’ plea agreements and the PSRs, each defendant’s

offense level decreases by three for accepting responsibility. As discussed below, how-

ever, it appears that Goldbrener and Schwartz may deny material aspects of their

crimes. Should a hearing be necessary to resolve these disputes, and should the Court

resolve them against the defendants, it may no longer be appropriate to credit these

defendants with accepting responsibility. See U.S.S.G. § 3E1.1 n. 1(A) (“A defendant

who falsely denies, or frivolously contests, relevant conduct that the court determines

to be true has acted in a manner inconsistent with acceptance of responsibility.”).




                                              33
         Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 37 of 77




         For every defendant, the Guidelines calculations in the parties’ plea agreement

match those used by the Probation Office in the PSRs. Assuming that the Court

reaches the same calculations, and assuming that every defendant receives credit for

accepting responsibility, the Guidelines sentences for each defendant are as follows:

       Defendant      Imprisonment       Supervised Release               Fine

 Peretz Klein       60 months34         One to three years      $25,000 to $250,000

 Susan Klein        18 to 24 months     One to three years      $7,500 to $75,000

 Goldbrener         30 to 37 months     One to three years      $10,000 to $100,000

 Schwartz           30 to 37 months     One to three years      $10,000 to $100,000

 Ben Klein          27 to 33 months     One to three years      $10,000 to $100,000

 Steinberg          24 to 30 months     One to three years      $10,000 to $100,000

 Melber             18 to 24 months     One to three years      $7,500 to $75,000


III.     The § 3553(a) Factors
         Based on the factors listed in 18 U.S.C. § 3553(a), the Government respectfully

requests the following sentences:

            Peretz Klein: 60 months’ imprisonment (recommended sentence un-
             der the United States Sentencing Guidelines (“U.S.S.G.” or the
             “Guidelines))

            Susan Klein: Term of Probation (below Guidelines sentence)

            Simon Goldbrener: 37 months’ imprisonment (top-of-Guidelines sen-
             tence)


34Peretz Klein’s Guidelines range is capped by the statutory maximum sentence for
violating 18 U.S.C. § 371, but would otherwise be 63 to 78 months’ imprisonment. (P.
Klein PSR ¶ 107).



                                               34
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 38 of 77




          Moshe Schwartz: 30 months’ imprisonment (bottom-of-Guidelines
           sentence)

          Ben Klein: 27 to 33 months’ imprisonment (Guidelines sentence)

          Sholem Steinberg: 24 to 30 months’ imprisonment (Guidelines sen-
           tence)

          Aron Melber: 18 to 24 months’ imprisonment (Guidelines sentence)

      A.      The Defendants’ Crimes Require Serious Punishment.
      This section describes the individual defendants’ particular conduct, and ad-

dresses defendants’ arguments about their individual roles in the conspiracy. The

defendants’ claims of mitigating factors extrinsic to the charged crimes—which are

strikingly similar across many defendants—are addressed in Section B.

              1.    Peretz Klein
      Peretz Klein ran a web of shell companies designed to deceive and defraud the

E-Rate program out of millions of dollars. He supervised over a dozen employees car-

rying out this fraud, which he repeated for years. He profited far more than any other

defendant, and paid others, such as Moshe Schwartz and Simon Goldbrener, hun-

dreds of thousands of dollars to further his scheme. He did all this so that he and his

family could enjoy a comfortable lifestyle by depriving underprivileged schoolchildren

of the technology they needed to prepare for the information age. Peretz Klein fully

deserves the Guidelines sentence of 60 months’ imprisonment—Guidelines that

would be higher but for the statutory cap on his possible sentence. Any lower sentence

would fail to “to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A).




                                              35
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 39 of 77




      In his submission, Peretz Klein minimizes his conduct, depicting a venture

that began with the best of intentions, but involved “some fraudulent steps” after he

“allowed things to get out of control.” (P. Klein Sub. 6–9). Not exactly. Peretz Klein

made millions from the E-Rate program, often by lying to USAC about the cost of the

equipment he provided or lying about providing the equipment at all—which is

simply fraud, not a “fraudulent step.” The supporting “fraudulent steps” included es-

tablishing more than 20 shell companies, which Peretz Klein operated through a se-

ries of sham email accounts, pretending to be the fictitious owners of these companies,

such as “ben@daas-media.com,” or “moshe@ptopcommunications.” His failure to

acknowledge that he managed a complex, long-running, and blatant fraud does not

mitigate his conduct. It shows a lack of meaningful remorse.

      Peretz Klein also attempts to shift blame, suggesting that it was the schools

who “would often request equipment from e-rate for which they had little or no press-

ing need.” (P. Klein Sub. 9). That makes no sense. A daycare center for toddlers would

derive no benefit from having expensive electronic equipment it cannot use, even had

Peretz Klein provided it. (See Section I.B.1.a above). It is Peretz Klein who profited,

by being able bill for these unnecessary sales. USAC paid him, not the schools. That

is why Peretz Klein, not the schools, went to such lengths to carry out the fraud. In

particular, he acknowledges secretly covering the schools’ 10% payments to USAC.

(See P. Klein Sub. 8). He did that because he profited from the fraud even after mak-

ing this payment to the schools, whereas the schools would not pay even 10% of the

value of equipment that they did not need (much less 10% of the value of equipment




                                             36
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 40 of 77




that they did not receive). This is also one reason why Peretz Klein paid Goldbrener

and Schwartz to do the E-Rate paperwork for the schools: It made sense for him and

his co-conspirators to do all the legwork—presenting the schools with a pre-fabricated

fraud where school officials needed only sign on the dotted line (see PSR ¶ 24)—be-

cause it was Peretz Klein and his accomplices who stood to profit.35

       Nor can Peretz Klein meaningfully reduce his culpability by noting that he

sometimes provided alternative goods and services to the schools. (P. Klein Sub. 8).

To start, he does not appear to dispute that he sometimes billed for equipment that

he did not provide at all. (See P. Klein PSR ¶ 29). And although the parties disagree

on how often Peretz simply stole money in return for nothing (see id. n.5), that dispute

does not appear material. Even when Peretz Klein provided cheaper alternatives, he

still defrauded E-Rate by stealing the hidden profit margin. Indeed, he committed

multiple levels of fraud: First, he circumvented the bidding process, preventing com-

petition which would drive the price down. Second, he sent the schools contracts for

goods that they did not need and would not use, so that he could make a profit on the

sale. Third, he replaced the expensive unnecessary goods listed in the contract with

cheaper but still unnecessary goods, to increase his profit margin. None of that miti-

gates his guilt.




35 To be sure, there is evidence that Peretz Klein and other defendants cut school
officials in on some of the fraudulent gain. (See Sections I.B.2.b, III.A.4). But that
does not make the schools the prime movers; it merely shows another corrupting act
by Peretz Klein.



                                              37
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 41 of 77




      Peretz Klein also repeats the argument, common among white-collar defend-

ants, that the Guidelines’ reliance on loss amount results in an unreasonably high

recommended sentencing range. (P. Klein Sub. 10–11). But whatever the merits of

that argument in other cases, it has little application here. Peretz Klein is being held

responsible only for the $2.2 million that he directly tried to steal from the program.

Indeed, this is a conservative estimate. Peretz Klein solicited tens of millions of dol-

lars in E-Rate business related to dozens of schools, but is being held responsible the

losses only at the much smaller set of schools which the Government physically in-

spected. The defendant does not—and could not credibly—argue that his fraud just

happened to be limited to those schools. Thus unlike the cases on which he relies,

here the Guidelines merely, and fairly, hold Peretz Klein responsible for what he

provably and personally tried to steal. Cf. United States v. Gupta, 904 F. Supp. 2d

349, 351 (S.D.N.Y. 2012) (rejecting Guidelines based on profits obtained by co-con-

spirators, “in which Mr. Gupta did not share in any direct sense”); United States v.

Adelson, 441 F. Supp. 2d 506, 509-10 (S.D.N.Y. 2006)) (rejecting Guidelines based on

total loss to shareholders, focusing on intended loss, and noting that defendant did

not originate scheme but rather sought to cover it up); United States v. Parris, 573 F.

Supp. 2d 744 (E.D.N.Y. 2008) (rejecting application of Guidelines in securities fraud

case, where defendants may be held liable for extensive losses of all shareholders).

      Finally, this defendant cannot reasonably claim that the collateral conse-

quences of his conviction suffice to punish his crimes. (See P. Klein Sub. 22–23). That

he claims to feel shame (id.) should be expected—he stole money earmarked for poor




                                              38
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 42 of 77




schoolchildren. But that shame should come from committing the crime, not getting

caught. Because the shamefulness of his conduct did not deter Peretz Klein in the

first place, clearly more is needed. Nor can he seriously ask for sympathy based on

having to sell his “upstate vacation bungalow” and downsize his primary home.

(Id. 23). Few of Peretz Klein’s victims would have grown up in any residence owned

by their parents, and his crimes only made it harder for them to obtain the sort of

comfortable life he enjoyed for many years.

             2.     Susan Klein
      Susan Klein worked for her husband, Peretz Klein, in implementing his fraud-

ulent schemes. She regularly handled his deceptive correspondence with USAC, help-

ing to operate the shell companies through their sham email accounts. She also in-

teracted with Schwartz and Goldbrener, coordinating their fraudulent filings and an-

swering their inquiries. Her felony conviction was entirely warranted by the evidence.

      Nevertheless, a below-Guidelines sentence of probation and community service

would be sufficient, but not greater than necessary, to achieve the purposes of

§ 3553(a). Susan Klein is the primary caregiver for a troubled relative (see S. Klein

Sub. 9–13, 17–21). Assuming that her husband receives the five-year sentence that

both the Guidelines and § 3553(a) suggest, Susan Klein will become the sole care-

giver. In addition, the evidence indicates that she acted at the behest of her husband

(who has accepted a three-level leadership enhancement for supervising Hashomer

employees, including his wife), and it seems unlikely that she would have committed

the instant offense but for his direction. Given the collateral consequences of her hus-

band’s conviction, a sentence of probation and community service for Susan Klein


                                              39
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 43 of 77




suffices to provide deterrence and recognize the seriousness of the offense, and is

warranted given the exceptional circumstances of her dependent family member.36

             3.    Simon Goldbrener
      Simon Goldbrener was the E-Rate consultant at the center of this wide-ranging

conspiracy. He officially served as a consultant for each vendor defendant and almost

every school described above, each of which was missing equipment and evidence of

services for which these schools had obtained E-Rate funds. (Goldbrener PSR ¶ 36).

As the schools’ consultant, he was responsible for helping a school determine what it

needs, conducting an open and fair bidding process to select cost-efficient vendors,

and completing the necessary paperwork so the school could obtain reimbursement

from USAC. And in fact, Goldbrener collected over $17,000 from the searched schools

for his services as a consultant. But the schools were by no means Goldbrener’s true

clients. His real clients were the vendors—Peretz Klein, Ben Klein, and Steinberg—

who paid him nearly half a million dollars to file fraudulent forms with USAC on

behalf of the schools and conduct a sham bidding process choosing their companies



36 The Probation Office has recommended a sentence of incarceration of one year and
one day for Susan Klein, but a significantly below-Guidelines sentence of 36 months
for Peretz Klein. (See S. Klein PSR at 34; P. Klein PSR at 29). This offers the worst
of both worlds: Imposing below-Guidelines sentences of incarceration on both defend-
ants would send the general message that courts do not take the sort of million-dollar
fraud here seriously, while still depriving the Klein Family of any competent care-
giver for many months. By contrast, a well-deserved 60-month sentence for Peretz
Klein paired with a non-custodial sentence for Susan Klein will more effectively serve
to provide general deterrence and reflect respect for the law, by imposing the normal
sentence for the prime mover of the Klein family’s crimes, while still accounting for
the family’s unique circumstances by leaving Susan Klein at liberty to serve as a
caregiver.



                                             40
        Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 44 of 77




as the winning bidders.37 Because Goldbrener coordinated the frauds of all three de-

fendants, because he abused his expertise in administering a charitable program, and

because he held a senior position in this conspiracy, this Court should sentence him

to 37 months’ imprisonment, at the top of the Guidelines range stipulated by the par-

ties.

        E-mails and other documents recovered during the execution of search war-

rants confirm Goldbrener’s central and knowing role in the conspiracy. As described

above, when a USAC inspector questioned why “Ben Klein” email addresses were

used by several of Peretz Klein’s shell companies, Peretz and Susan Klein separately

forwarded the inquiries to Goldbrener, asking how to respond. (Goldbrener PSR ¶ 38.)

In other emails, schools forwarded their E-Rate passwords to Goldbrener and he di-

rected co-conspirators to take actions, such as directing a school to sign a contract

drafted by a vendor, or directing a vendor to send paperwork to Schwartz for comple-

tion. (Id.) In another email chain, USAC asked a school to explain why it supposedly

needed a $25,000 computer server. The school forwarded the request to Goldbrener,

who then forwarded it to Peretz Klein. (Id.) This is exactly the opposite of how the




37It is possible for a vendor to hire its own consultant to help complete the necessary
forms that a vendor must file. (Goldbrener PSR ¶ 37 & n.5.) But Goldbrener (like
Schwartz, the other consultant discussed below) held himself out as working for the
schools. Among other things, Goldbrener listed himself on forms (specifically the FCC
Form 470) that the schools filed with USAC seeking to begin the bidding process for
E-Rate projects—that is, during the stage of the process where schools had ostensibly
not selected vendors, and thus when there is no legitimate reason for a consultant
who worked for a vendor to be making USAC filings on the school’s behalf.



                                             41
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 45 of 77




process should have worked: Rather than the school working with Goldbrener to de-

termine what equipment it needed, the vendor determined what equipment it wanted

to be paid for, then provided the justification to USAC through Goldbrener and the

school.

       Goldbrener acknowledged that he was paid by the vendor defendants, knew

that was wrong, and nonetheless repeatedly helped the schools select these same ven-

dor defendants for contracts. (Goldbrener PSR ¶ 38). He also knew that he was im-

properly working for the vendor defendants, rather than the schools, and by doing so

circumventing the bidding process at the core of the E-Rate program. (Id.). He knew

of the arrangement by which the schools, with his assistance, would select the vendor

defendants who were paying him outside of the supposedly competitive bidding pro-

cess. (Id.)

       Goldbrener asserts that he “he believed that the equipment and services re-

quested were being provided to the schools he serviced, and indeed took special pains

to adjure the schools to apply only for services and equipment that they really needed

and could beneficially use.” (Goldbrener Sub. 5). This claim strains credulity, for mul-

tiple reasons. To start, it is undisputed that Goldbrener worked closely with the same

schools on every aspect of the E-Rate program including, “advis[ing] schools of the

types of equipment and services that qualified for the e-rate program and the com-

petitive bidding process,” and “help[ing] the schools complete the necessary e-rate

filings including communicating with the vendors and securing signed contracts after




                                              42
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 46 of 77




the school had already reached an agreement, including pricing, with a service pro-

vider.” (Id. 41). Put another way, Goldbrener was the person who advised a daycare

for children ages two to five how to qualify for over $1.1 million for sophisticated

information technology. And Goldbrener was the consultant who helped obtain over

$200,000 in technology funding for a religious school that prohibited students from

using electronics. Goldbrener’s claimed surprise that much of this equipment was not

in fact purchased for a school that officially denounced the “ugliness of all the tech-

nological devices” is as shocking the gambling at Rick’s in Casablanca.38

      Further, it is undisputed that the schools in question were in fact missing mil-

lions of dollars of equipment and services while being represented by Goldbrener. The

E-Rate program required schools to make annual certifications on Form 486 attesting

that the precise equipment and services for which they applied were being provided

by the vendors. And while being advised by Goldbrener, the schools plainly made

those false filings. Goldbrener’s schools certified they received equipment that was

never delivered, and even that the same corrupt vendors performed maintenance on

equipment that did not exist. Goldbrener would have the Court believe that although

the schools used three different vendors, each of these schools separately chose to



38 Goldbrener’s claim that he “avoid[ed] recommending to the schools … the equip-
ment or services they should seek” is misleading. (Goldbrener Sub. 44). The affected
schools obviously were not “seeking” all of the particular equipment, as they were not
in fact receiving all the equipment. Although it was the vendors, rather than Gold-
brener (and his fellow consultant Schwartz) who appear to have originally composed
the lists of bogus requests used to defraud USAC, they relied on Goldbrener to steer
the schools through the process. For example, Goldbrener repeatedly directed Moshe
Schwartz to complete requests for such equipment.



                                             43
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 47 of 77




make these fraudulent filings without ever discussing the matter with him, their ex-

pert consultant. In his implausibly self-serving narrative, it is the schools who chose

to conspire with the vendors to deceive USAC and their own consultant—who just

happened to be receiving corrupt payments from the vendors all along.

      In any event, whatever the full scope of his knowledge about the missing equip-

ment, Goldbrener acknowledges being told by at least one school that it was not re-

ceiving the services for which he helped Ben Klein receive payment. (Goldbrener PSR

¶ 38; Goldbrener Sub. 43). Having lost his cover of plausible deniability as to this

school, Goldbrener’s next move made plain his corrupt motive. He did not instruct

the school to disclose the missing services on its sworn Form 486 certifications, to

amend any prior false filings, or otherwise report the matter to USAC. He did not

follow up with Ben Klein, review the school site, or inform USAC himself. Instead,

Goldbrener advised the school official simply that if the school were unhappy, it could

switch to Peretz Klein, another vendor who had been defrauding USAC and paying

Goldbrener for years.

      Goldbrener attempts to deflect attention from his criminal conduct to numer-

ous solicited positive letters about his work as a consultant from schools not impli-

cated in the charged scheme. (Goldbrener Sub. 45). However, these letters have no

bearing on his participation in the fraud with the affected schools. If anything, these

letters indicate that Goldbrener knew the importance of acting in the schools’ best

interests, confirming that equipment was actually provided, and adhering to USAC’s

competitive bidding rules—and deliberately chose to flout those requirements when




                                             44
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 48 of 77




it got him a payoff from corrupt vendors. Goldbrener even boasts about “taking his

time to review the entire process to make sure that everything is done properly and

legally” in a collateral matter—a mortgage where he had no particular expertise.

(Goldbrener Sub. 24). His claim to have lacked knowledge of the fraud all around him,

in conspiracy where he was both the central hub and the subject matter expert, does

not mitigate his responsibility; it manifests a lack of remorse and willingness to admit

his conduct.

               4.   Moshe Schwartz
      Moshe Schwartz defrauded the E-Rate program as both a consultant and a

vendor. While representing himself as a neutral school consultant to USAC, Schwartz

was in fact systematically preparing and filing dozens of forms that funneled money

to Peretz Klein in a rigged bidding process, and being paid by Peretz Klein to do so.

(Schwartz PSR ¶ 41.) Those filings, as well as emails and other documents recovered

during the execution of search warrants, show that Schwartz took direction from

Peretz Klein and Goldbrener in creating the fraudulent E-Rate filings which were

signed by school officials, then submitted by Schwartz or Goldbrener. (Id.) In addi-

tion, documents found during the search of Schwartz’s residence show that he re-

ceived solicitations from legitimate service providers of E-Rate supported services,

such as Sprint, seeking to provide those services to schools for which Schwartz acted

as consultant at far lower prices than Peretz Klein. (Id.) Schwartz did not, however,

seek bids from those providers—as USAC procedures require—instead seeking USAC

funds only for vendors as directed by Peretz Klein and Goldbrener. (Id.) In exchange




                                              45
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 49 of 77




for his illicit assistance to corrupt the bid process, Schwartz received over $200,000

from Peretz Klein.

      In his submission, Schwartz attempts to minimize his core misconduct as filing

fraudulent Form 470s that opened the rigged bidding process for certain schools,

while largely deflecting responsibility for every other form he filed and action he took

to bring that rigged process across all affected schools to a successful conclusion. (See

Schwartz Sub. 8, 25–26 (identifying his “most culpable conduct” as his filing of false

Form 470s representing himself as a school consultant during a brief period in 2015);

id. at 10 (asserting, contrary to his plea agreement, that his role in the scheme was

“minimal”)). Schwartz’s involvement in the E-Rate program is far more extensive

than he now claims. Over the course of at least four years, Schwartz worked closely

with Goldbrener to file dozens of forms to obtain funding for Peretz Klein. Schwartz

knew that Peretz Klein was using multiple companies masquerading as independent

entities. He knew that the bid process was not open and fair. He knew that forms

filed on the schools’ behalf represented him as the schools’ consultant, not as a ven-

dor’s consultant or someone being paid off by the vendor. He knew that as a result,

Peretz Klein obtained millions of dollars in E-Rate funding. In fact, Schwartz admit-

ted maintaining detailed spreadsheets capturing the millions of dollars in E-Rate

business he helped Peretz Klein corruptly obtain, and further admitted that the pur-

pose of these charts was to illustrate how much money he was helping Peretz Klein

make, so that Peretz Klein would pay him more. Schwartz also used his authority at

two schools where he worked directly to select Peretz Klein’s companies. And he was




                                              46
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 50 of 77




paid handsomely for it all. Schwartz began receiving documented payments from the

Kleins from at least November 15, 2012, continuing for nearly the next four years

through at least September 26, 2016. Schwartz received a total of $219,000 from the

Klein companies.39

      Schwartz further corruptly steered E-Rate funding to his own company. Be-

tween 2012 and 2015 Schwartz operated a New York corporation, nominally owned

by his daughter, called “GPS Com Inc.” (“GPS”). Schwartz set up this company to sell

refurbished cellphones. The only schools that purchased these phones were Sheri To-

rah and B’nai Yoel, two schools where Schwartz worked as a consultant for both E-

Rate and a separate lunch program—meaning that Schwartz completely circum-

vented the E-Rate bidding process, and simply submitted the E-Rate paperwork to

steer Government funds to himself. Schwartz awarded USAC contracts from his

schools to his own company on three occasions in 2012 and 2013, successfully obtain-

ing $56,160 from USAC.

      Schwarz claims that he started GPS to participate in a different USAC pro-

gram, rather than E-Rate. (Schwartz Sub. 12). But whatever Schwartz’s initial inten-




39Contrary to Schwartz’s claims, 2015 was not the only year in which Schwartz was
identified as the school’s consultant. He appeared for 17 different schools on Form
470s that opened bidding in 2014 and 2015. Schwartz (and his home address) was
identified as the school’s consultant on at least 21 schools’ Form 471 funding requests
for equipment or services to be provided by Peretz Klein between 2013 and 2015.
Collectively, Peretz Klein received over $1.41 million in funding from USAC on fund-
ing requests stemming from forms that listed Schwartz as a point of contact or con-
sultant.



                                             47
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 51 of 77




tions may have been, the history of GPS indicates that it operated solely to take ad-

vantage of E-Rate at two schools where he had vendor selection influence and author-

ity. The fact that Schwartz set up GPS in his daughter’s name, yet plainly operated

the company himself, shows that he was trying to evade detection by USAC. That

Schwartz had no experience running a company reselling cell phones, yet shortly af-

ter its launch switched his schools’ phone contract away from Sprint and to himself,

shows that his clear purpose was to bilk the E-Rate program. Tellingly, the two

schools where Schwartz controlled the E-Rate program were the only clients of GPS,

confirming that it existed solely as a vehicle to skim E-Rate funds.

      GPS was not the only conflicted company to which Schwartz steered contracts.

Schwartz also helped choose Peretz Kleins’ companies as vendors for Sheri Torah and

B’nai Yoel. These schools were not searched by investigators, and thus the Govern-

ment cannot say whether equipment or services were missing there. It is, however,

undisputed that while being paid by Peretz Klein, Schwartz chose him as a vendor

for Sheri Torah and B’nai Yoel. For example, between the 2013 and 2017 funding

years, Schwartz filed at least 53 forms listing himself as the applicant on behalf of

Sheri Torah, and selecting one of Peretz Klein’s companies as the vendor. As a result,

for those four funding years, Peretz Klein received at least $747,552 from USAC for

equipment and services supposedly provided to Sheri Torah. Additionally, for the

2012 through 2016 funding years—the years during which Peretz Klein was paying

Schwartz over $200,000—Peretz Klein’s companies were selected as the vendor on at

least 93 funding requests filed by B’nai Yoel, for which they received in excess of $1.1




                                              48
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 52 of 77




million. Schwartz never disclosed to USAC that he was secretly being paid by Peretz

Klein during this time.

      At least one payoff from Peretz Klein is highly indicative of a kickback for a

contract at one of the schools where Schwartz worked. In 2013 and 2014, Schwartz

helped select Multimedia Broadcasting Corporation (“MBC”), one of Peretz Klein’s

companies, as a vendor for Sheri Torah. MBC received $89,856 in funding year 2013

and $189,000 for funding year 2014 for its supposed work for Sheri Torah. On June

3, 2014, MBC sent GPS a $35,000 wire. Notably, every other documented payment

from Peretz Klein’s companies to Schwartz for his assistance with form filing for other

schools was made out directly to Schwartz, in regular amounts of $10,000 or less.

This much larger, one-time $35,000 payment, to the company Schwartz set up in his

daughter’s name, by a company Schwartz selected as the winning E-Rate vendor,

bears every hallmark of a poorly disguised kickback.

      Schwartz seeks credit for “volunteer[ing] his own conduct to the government

in connection with GPS.com” (Schwartz Sub. 13), but this characterization of

Schwartz’s proffers to the Government falls short of the mark. Rather, Schwartz ini-

tially lied to the Government and said that he did not remember “why he dealt with

them.” Schwartz held back information, “volunteering” it only after the Government

confronted him with the apparent kickback from MBC to GPS. Even then, Schwartz

indicated that he was admitting this conduct only in order to avoid legal consequences

for his daughter, rather than due to genuine remorse for his own crimes.




                                             49
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 53 of 77




      Schwartz relatedly claims that it is “undisputed” that he was “entirely cooper-

ative” with this investigation. (Schwartz Sub. 7). This is wrong; the Government

knows of no law enforcement officer who shares this view. With respect to the search

of his office (id.), Schwartz did not provide significant cooperation. The FBI had a

warrant for his home, where they understood Schwartz to maintain his office. The

office was at that location, but in a separate basement with a different entrance from

the home, and thus arguably outside the existing warrant. While FBI agents secured

but did not search the separate office, Schwartz met with his lawyer, first by phone

and then in person. Approximately two hours after the FBI arrived, Schwartz con-

sented to the search of his office—saving the Government only the minor inconven-

ience of obtaining a supplement to the existing warrant to cover the office’s separate

door. And, with respect to Schwartz’s proffers, the investigating agents generally

found Schwartz evasive, largely willing to admit only facts the Government could

already prove and not to acknowledge even obvious inferences from those facts, ulti-

mately leading to the termination of the proffer process.40 In short, much of

Schwartz’s “cooperation” could more accurately be considered wasting investigators’

time in an unsuccessful bid to portray himself as innocent.




40 Schwartz states that he inculpated himself during the proffer process. (Schwartz
Sub. 6). But the only area where he intentionally inculpated himself was with respect
to the GPS.com issue, and on that issue Schwartz made plain that he admitted re-
sponsibility so that the Government would not believe his daughter—who was also
involved in GPS.com—had any criminal liability. Although Schwartz also admitted
some secondary facts that would have complicated his defense at trial, none of those
admissions appeared intentionally inculpatory.



                                             50
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 54 of 77




      In sum, although Schwartz played a lesser role in the offense than Goldbrener

(on the consulting side) or Peretz Klein (on the vendor side), his criminal conduct

lasted years and involved deliberate acts of deception and self-dealing. The claim that

he played a “minimal” role in the offense (Schwartz Sub. 9–10), is not only incon-

sistent with his plea agreement (in which he agreed to Guidelines without any miti-

gating role adjustment), but raises a serious question as to whether he accepts re-

sponsibility within the meaning of U.S.S.G. § 3E1.1(a) and (b).

      At this time, a sentence of 30 months’ imprisonment for Schwartz, at the bot-

tom of the Guidelines, may be appropriate, solely because he shares the same Guide-

lines range at Goldbrener, but Goldbrener profited more and played a more extensive

role in the conspiracy than Schwartz.41 Should a hearing be necessary to address




41 Schwartz engages in a lengthy analysis to encourage the Court to sentence him
pursuant to so-called “Shadow Guidelines” proposed by the American Bar Associa-
tion’s Task Force on the Reform of Federal Sentencing for Economic Crimes, rather
than the Guidelines to which he stipulated in his negotiated plea agreement.
(Schwartz Sub. 23–27). The Court should decline this invitation. Schwartz’s repre-
sentation that the Second Circuit purportedly “not[ed] federal courts’ frequent use of
the ABA guidelines” in United States v. Bayfield, 796 F. App'x 19 (2d Cir. 2019) is
simply incorrect. (Id. at 24.) The Second Circuit made no such statement or endorsed
the use of the ABA guidelines in any way. What it actually did was remand a case in
which the district court sentenced a defendant to a higher sentence pursuant to the
ABA Guidelines to clarify the record with respect to any impact an error in the actual
Guidelines range had on its sentencing decision and potentially resentence the de-
fendant. In any event, although the ABA Guidelines deemphasize loss-based sentenc-
ing factors, that does little to help Schwartz, because the Government agreed to use
the much more modest $275,160 gain figure for him, rather than the millions of dol-
lars in losses caused by the scheme he helped carry out.



                                             51
         Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 55 of 77




Schwartz’s fantastic description of himself as a minimal player—effectively, a frivo-

lous litigation of the facts of the case—Schwartz may end up deserving a longer sen-

tence.

               5.     Ben Klein
         Ben Klein operated a single E-Rate vendor company, Trust Corp., that carried

out a more straightforward version of Peretz Klein’s scheme: For four years Ben Klein

simply billed USAC for hundreds of thousands of dollars in equipment that he did not

provide, while using Simon Goldbrener to handle the paperwork. Ben Klein’s Guide-

lines are lower than Peretz Klein’s because he profited less than Peretz Klein, but he

fully merits the 27 to 33 months’ imprisonment the Guidelines recommend for steal-

ing and attempting to steal $547,948.31 intended for schools that served underprivi-

leged children.

         Ben Klein’s perfunctory attempts to minimize his culpability bear little weight.

He claims to have been “swept into the conspiracy” (B. Klein Sub. 5), but there is no

evidence that anyone persuaded or induced him to commit his crimes. He owned his

own business, and freely chose to join Goldbrener’s stable of fraudulent vendors. His

claim that his actions “have resulted in his now being a felon,” imposing collateral

consequences (id.), is simply wrong: Ben Klein was already a felon before embarking

on this conduct, having been convicted of homicide by vehicle in 2004. (PSR ¶ 71).

That makes a serious sentence of incarceration to punish and deter particularly nec-

essary in this case. And although the Government has no reason to doubt his claim

to have a learning disability and to lack formal education (B. Klein Sub. 6–7), those

facts have little bearing here. Ben Klein does not claim to have been forced into the


                                               52
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 56 of 77




instant crimes due to the limits of his education or intellect; he was a successful busi-

nessman who accumulated significant assets well before committing this fraud. (See

PSR ¶¶ 104, 106). The sole explanation for his crimes is greed, and that is not a mit-

igating factor.

             6.     Sholem Steinberg
      Like Peretz Klein and Ben Klein, Steinberg operated vendor companies that

billed USAC for equipment that he claimed to provide to schools, but that he did not

in fact provide, thereby reaping illegal gains. As described above, Steinberg’s corre-

spondence provides a particularly clear illustration of this scheme, showing his nego-

tiations with schools to split the proceeds of their fraud on the program. Because

Steinberg ran a less successful operation than Peretz or Ben Klein, he stole and at-

tempted to steal less than they did, and his Guidelines are correspondingly lower.

Nonetheless, because for years he fraudulently steered hundreds of thousands of dol-

lars designated for poor schoolchildren to himself, a Guidelines sentence of 24 to 30

months’ imprisonment is necessary to reflect the seriousness of the offense and to

achieve specific and general deterrence, among other factors under § 3553(a).

      Steinberg claims that his crimes constitute “aberrant behavior,” and thus

merit less punishment. (Steinberg Sub. 15). That is wrong in at least two ways. First,

no criminal scheme this long-lasting can reasonably be considered aberrant. Stein-

berg began working at Peretz Klein’s E-Rate fraud factory in 2011, and then started

operating his own E-Rate vendors a year later. This fraud continued until at least

2016. (PSR ¶¶ 47, 114–15). Second, this conviction does not appear to be Steinberg’s

only fraud. During the search of his home, Steinberg attempted to convince the agents


                                              53
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 57 of 77




that certain papers lay outside their purview, because rather than concerning the E–

Rate scheme, the papers were “all mortgage fraud.”42 Moreover, during the same pe-

riod that he committed this fraud, Steinberg repeatedly applied for, and sometimes

received, significant benefits from the Supplemental Nutrition Assistance Program

(“SNAP”), without acknowledging that he and his wife owned, and profited hand-

somely from, his E-Rate businesses. In short, Steinberg is not a man who made a

single mistake, but rather a man who led two lives—one seeming to be an upstanding

member of the community, and the other as a habitual fraudster. Steinberg’s behav-

ior thus looks nothing like the “aberrant” behavior in the case he cites. See Gupta,

904 F. Supp. 2d 354–55 (finding defendant’s crime “aberrant” where two months of

insider trading were “the very antithesis of the values he had previously embodied”

over an entire career).

      Steinberg also suggests that the damage to his reputation alone should suffice

to deter him, rendering a custodial sentence unnecessary. (Steinberg Sub. 16–17).

But, as with Peretz Klein, the shame of stealing from schoolchildren should have con-

vinced Steinberg to abstain from the crime, not merely caused him embarrassment

once he got caught. Here too Steinberg’s citation to Gupta is instructive. In that case,

Judge Rakoff assumed that reputational harm would suffice for specific deterrence of

the defendant, rendering a custodial sentence unnecessary for that purpose. 904 F.

Supp. 2d at 355. But the court went on to explain that other § 3553(a) factors, such




42Although Steinberg also identified the fraudulent scheme to which the papers re-
lated, the FBI determined that this matter was outside the statute of limitations.


                                              54
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 58 of 77




as the need to provide general deterrence and just punishment for the offense, re-

quired a sentence of 24 months’ imprisonment. Id. In particular, the court found that

because the fraud in question was difficult to detect, those “similarly situated to the

defendant must therefore be made to understand that when you get caught, you will

go to jail.” Id. And “[n]o sentence of probation, or anything close to it” would affirm

the basic social need to show that crime will be punished. Id. If that was so when

Gupta engaged in insider-trading to the detriment of Goldman Sachs, id. at 353–54,

it is all the more true when Steinberg stole from schoolchildren.

             7.     Aron Melber
      Aron Melber abused his position as an educator and as a leader in his commu-

nity to play a significant role in this fraudulent scheme. In addition to directly filing

a false request for over $120,000 in equipment that his school did not use, he helped

Steinberg recruit other schools to participate in the fraud. As discussed above (see

Section I.B.2.b above), Melber and Steinberg plotted to entice other school officials

away from Peretz Klein by offering them a greater percentage of the proceeds from

defrauding the E-Rate program. And on at least one occasion Melber entered a con-

tract with another school on Steinberg’s behalf, agreeing, among other things, to split

the profits of their theft 50/50. (See id.). A Guidelines sentence—meaning 12 to 18

months’ incarceration—is necessary to punish this school teacher for stealing thou-

sands of dollars from schoolchildren.

      Melber claims that “[w]hatever misguided reasons” motivated him to commit

this crime, “there is no evidence that [he] personally received any ill-gotten gains.”

(Melber Sub. 33). It is important to note that Melber does not deny that he received


                                              55
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 59 of 77




ill-gotten gains; he merely observes that the discovery does not contain any direct

evidence of a check going into his pocket. Moreover, he denies evidence only that he

received ill-gotten gains—he does not deny the clear proof that he tried to profit from

this scheme. Indeed, it is impossible to imagine any other motive for Melber to help

Steinberg recruit schools to participate in his fraud, to consult with Steinberg about

how large a kickback to offer a school official, or to broker a contract provided for an

even split of the stolen money. Melber thus fails to distinguish himself from the cases

he cites, in which courts found significant sentences of incarceration necessary to de-

ter white collar criminals seeking to profit from their crimes. (See Melber Sub. 33

(citing United States v. Zukerman, 897 F.3d 423, 429 (2d Cir. 2018) (tax fraud defend-

ant sentenced to 70 months’ imprisonment) United States v. Nehmad, No. 16-CR-829

(AKH), 2020 WL 4586798 (S.D.N.Y. Aug. 10, 2020) (tax fraud defendant sentenced to

75 months’ imprisonment); United States v. Baldassarre, No. 11-CR-801-02 (JBW),

2013 WL 3466562, at *3 (E.D.N.Y. Mar. 27, 2013) (securities fraud defendant sen-

tenced to one year and one day imprisonment)).

      Melber also claims a “relatively minor role in the conspiracy,” comparing him-

self to other school administrators who participated the fraud scheme. (Melber

Sub. 34). But Melber was the only school official the investigation revealed had par-

ticipated in fraud at his own school and recruited additional schools into the scheme,

negotiating kickback amounts along the way. No one told Melber to do this; he had

no boss in the conspiracy and owed no obedience to Steinberg. He simply chose to

enter a wide ranging fraud conspiracy. That makes Melber’s role far from minor. He




                                              56
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 60 of 77




may have profited less than others, which is why Melber’s Guidelines are lower, but

Melber was a full player in this crime, and so unlike his fellow corrupted school offi-

cials, merits a sentence of incarceration.43

      B.     The Defendants’ Claims of Mitigation Are Exaggerated.
      The defendants claim many of the same mitigating factors. For example, every

defendant except Ben Klein claims to be an exemplary member of the community—

aside from participating in a scheme to steal millions from needy school children. The

Government can therefore address these mitigating factors more efficiently by topic,

although each defendant must of course be evaluated individually.

             1.     The Defendants’ Childhoods Do Not Suggest Lighter
                    Sentences.
      Peretz Klein, Goldbrener, Ben Klein and Aron Melber all state that they grew

up circumstances of varying difficulty. (P. Klein Sub. 4; Goldbrener Sub. 5; B. Klein

Sub. 1–2; Melber Sub. 17–20).44 The Government is in no position to evaluate these

claims, but the Court should not assign great weight to them. The defendants’ crimes

are far separated from their childhoods. These defendants’ ages range from 41 (Ben

Klein) to 65 (Peretz Klein). Each started their own family and developed means to




43Melber’s forfeiture order should be joint and several with Steinberg, since it repre-
sents funds that they stole together. (See Melber Sub. 35–36). But that takes some of
the force from Melber’s repeated claim that he will pay $127,654.55 (id. at 29, 33 &
n.2), given that he clearly intends to pay much less than that.
44Susan Klein has also advanced claims of a difficult childhood. (See S. Klein Sub. 3-
5). Because the Government agrees with Susan Klein’s request for a non-custodial
sentence (see Section III.A.2), her mitigating arguments are not generally discussed
in this section.



                                               57
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 61 of 77




support themselves and their families well before committing these crimes. None

claims that their upbringing influenced their decision to perpetrate this massive

fraud. These defendants thus bear no resemblance to the archetypal young defendant

who may claim difficult upbringing as a mitigating factor because he fell immediately

from a harsh childhood into gang or drug circles that surrounded him from youth.

Moreover, the defendants here victimized children inside and outside their commu-

nity. Thus, having escaped their own purportedly difficult childhoods long ago, these

defendants have particularly little excuse for imposing suffering on today’s children.

             2.     With the exception of Susan Klein, the Defendants’ Family
                    Circumstances Do Not Support Lighter Sentences.
      Every defendant claims that their incarceration would impose collateral con-

sequences on their family. (P. Klein Sub. 18–20; Goldbrener Sub. 34–38; Schwartz

Sub. 17–19; B. Klein Sub. 2–3; Steinberg Sub. 14–15; Melber Sub. 20–28). This is un-

fortunately likely to be true, as it is in the case of every defendant who chooses to

commit a felony after starting a family. For that reason, courts will not typically con-

sider a defendant’s claim of family hardship at sentencing absent truly “extraordi-

nary” circumstances. See United States v. Nivar, 2003 WL 21488061, at *4 (S.D.N.Y.

June 26, 2003) (collecting cases); cf. U.S.S.G. § 5H1.6 (“family ties and responsibilities

are not ordinarily relevant in determining whether a departure may be warranted”).

The defendants here have particularly weak claims to leniency on this ground, be-

cause they chose to steal from countless children, harming other people’s families so

that they could provide a more comfortable lifestyle for their own.




                                               58
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 62 of 77




      None of the male defendants can show extraordinary burdens on their family

would result from incarceration, as each acknowledges having a spouse who can pro-

vide care for their children. And it is offensive to suggest, as Schwartz does, that the

Court should sentence defendants in his “close-knit” community more leniently than

defendants in other communities because of the supposedly greater familial “stigma”

of incarceration where “few children … have been exposed to such a wrenching expe-

rience.” (Schwartz Sub. 18). All children—regardless of community and neighborhood

crime rates—feel the collateral consequences of their parents’ crimes. Affording a spe-

cial break to one community would necessarily be seen as sanctioning harsher pun-

ishment for other defendants simply because they come from communities with

higher crime rates. Moreover, with the possible exception of Ben Klein, it seems that

each defendant here can depend on a large and supportive extended family and com-

munity to ameliorate their personal absence. The cases cited by Steinberg (see Stein-

berg Sub. 14) thus serve only to illustrate the gap between these defendants and those

where courts found an extraordinary effect on a family, warranting leniency. See

United States v. Johnson, 964 F.2d 124, 129 (2d Cir. 1992) (downward departure rea-

sonable where defendant was sole caregiver for her “three young children, including

an infant, and of the young child of her institutionalized daughter”); United States v.

Alba, 933 F.2d 1117, 1122 (2d Cir. 1991) (“Gonzalez’ incarceration in accordance with




                                              59
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 63 of 77




the Guidelines might well result in the destruction of an otherwise strong family

unit.”).45

       With respect to Susan Klein, however, her physical presence appears particu-

larly important to address a specific and exceptional need, assuming that her hus-

band receives the lengthy sentence of incarceration that his conduct merits. For Su-

san Klein alone, family hardship presents a significant mitigating factor, and this

forms one of the reasons she should receive a non-custodial sentence. (See Section A.2

above).

               3.    The Defendants’ Status and Charitable Works in Their
                     Community Do Not Mitigate Their Crimes.
          Several defendants argue that their charitable deeds and good standing in

their community justifies leniency. (See P. Klein Sub. 12–16; Goldbrener Sub. 6–26;

Steinberg Sub. 8–12; Melber Sub. 4–17). Like claims of family hardship, sentencing

courts do not typically consider claims of charitable works and standing in the com-

munity, absent an extraordinary showing. See United States v. Canova, 412 F.3d 331,

358–59 (2d Cir. 2005) (requiring “exceptional degree of public service and good

works”).46 That is in part because many defendants do not have the resources—in


45 Steinberg also cites United States v. Kilgannon, No. 08 Cr. 76 (JBW), 2008 WL
5423274, at *2 (E.D.N.Y. Dec. 29, 2008). In addition to committing a much smaller
crime than any of these defendants, Kilgannon provided substantial assistance to the
Government’s investigation of his co-conspirators, and was sentenced as a cooperator.
Id. None of these defendants has similarly chosen to admit the full scope of his and
his co-defendants’ crimes.
46 In Canova, the question was whether the defendant qualified for a departure de-
spite U.S.S.G. § 5H1.11, which states that “[m]ilitary, civic, charitable, or public ser-
vice; employment-related contributions; and similar prior good works are not ordi-
narily relevant in determining whether a sentence should be outside the applicable


                                              60
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 64 of 77




time, money, or social standing—to perform such deeds, and so the law is reticent to

show leniency to the few defendants who are fortunate enough to have such options.

See, e.g., United States v. Vrdolyak, 593 F.3d 676, 682 (7th Cir. 2010) (“Wealthy peo-

ple commonly make gifts to charity. They are to be commended for doing so but should

not be allowed to treat charity as a get-out-of-jail card.”); United States v. Ali, 508

F.3d 136, 149 & n.17 (3d Cir. 2007) (charitable service is “evaluated with reference to

the offender’s wealth and status in life” because defendants “who enjoy sufficient in-

come and community status … have the opportunities to engage in charitable and

benevolent activities.” (citations and quotation marks omitted)); United States v.

Morken,133 F.3d 628, 630 (8th Cir. 1998) (prominent community member’s public

service and charitable activities provided no basis for departure, because although

“laudable,” they were “neither exceptional nor out of the ordinary for someone of his

income and preeminence in a small Minnesota town with a population barely over a

thousand.”); United States v. Fishman, 631 F. Supp. 2d 399, 403 (S.D.N.Y. 2009)

(“[W]hite collar offenders, because of their greater wealth and leadership in the com-

munity, enjoy much greater opportunities to participate and rise to prominence in


guideline range.” Canova, 412 F.3d at 358. Because Booker had been decided between
the defendant’s sentencing and appeal, and because the Circuit remanded to the dis-
trict court on other grounds, the Circuit discussed the propriety of considering the
defendant’s public service both under the Guidelines and under § 3553(a). Id. at 358-
59 & n.29. Although many of the cases discussed in this section concern U.S.S.G.
§ 5H1.11, the cases’ reasoning—and the reasoning of the Sentencing Commission in
enacting § 5H1.11—bears on the weight that should be accorded to these defendants’
claims under § 3553(a). See, e.g., United States v. Repking, 467 F.3d 1091, 1095–96
(7th Cir. 2006) (faulting sentencing analysis under § 3553(a) because defendant’s
charitable works were not so extraordinary “that they should be given weight despite
the contrary view of the Sentencing Commission”).



                                             61
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 65 of 77




charitable activities, and also possess the means to contribute resources with larger

generosity to community service organizations. These social and economic ad-

vantages could enable them to gain a substantial edge over blue collar offenders who

cannot make claim to comparable means and opportunities with which to mitigate

the full impact of a heavy sentence.”).

      Peretz Klein’s claims fall squarely within the category of arguments that fail

to show such extraordinary charity or good character as to warrant leniency. He cites

support from other people with whom he did business (P. Klein Sub. 13–14), but “ex-

cellent character references are not out of the ordinary for an executive who commits

white-collar crime; one would be surprised to see a person rise to an elevated position

in business if people did not think highly of him or her.” United States v. McClatchey,

316 F.3d 1122, 1135 (10th Cir. 2003). Here, had Peretz Klein not been a prominent

and successful local businessman, it is unlikely that he would have been able to per-

suade so many other members of his community to engage in this corrupt conspiracy

with him. See Fishman, 631 F. Supp. 2d at 402 (“[I]t is the widespread recognition in

the community that the defendant enjoys for strong character, integrity, sound values

and good public deeds that facilitates his hidden life of crime.”). Klein also claims

significant charitable contributions in the community where he lives and does busi-

ness (P. Klein Sub. 14–16), but such donations are not uncommon for wealthy and

prominent businessmen. See Vrdolyak, 593 F.3d at 682 (discounting charitable con-

tributions by defendant who was “by normal standards (not Warren Buffett or Bill

Gates standards) wealthy”); cf. United States v. Repking, 467 F.3d 1091, 1095 (7th




                                             62
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 66 of 77




Cir. 2006) (“[I]t is usual and ordinary, in the prosecution of similar white-collar

crimes involving high-ranking corporate executives … to find that a defendant was

involved as a leader in community charities, civic organizations, and church efforts.”).

      Goldbrener details many more good deeds, including extensive tutoring of chal-

lenged students, matchmaking, and resolving disputes between members of the com-

munity. (Goldbrener Sub. 8–26). These actions, however, must be taken within the

context of Goldbrener’s employment and status. He depicts himself as a prominent

and influential clergyman, educator, and community leader. (See id.). That is con-

sistent with the Government’s investigation, which uncovered emails in which Gold-

brener’s co-conspirators took guidance from him, used respectful titles to address

him, and generally showed him notable deference. This Court should thus consider

the gratitude of Goldbrener’s beneficiaries in the context of a man whose occupation

and lifestyle necessitated earning goodwill and gratitude. See, e.g., Morken, 133 F.3d

at 630 (discounting charitable and public oriented acts of prominent local business-

man); Vrdolyak, 593 F.3d at 683 (discounting public services of “influential Chicago

alderman” because “[p]oliticians are in the business of dispensing favors”).

      Put another way, Goldbrener’s charitable acts within his community were not

entirely selfless; rather, they enabled him to build a reputation which supported his

consulting business—to include the illegal business at issue here—in addition to al-

lowing him to enjoy higher status. Goldbrener’s decision to help those who could help

him thus differentiates many of the cases he cites, in which the defendants helped

those outside their circles, or were lauded even by those they harmed. See, e.g., United




                                              63
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 67 of 77




States v. Adelson, 441 F. Supp. 2d 506, 513 (S.D.N.Y. 2006) (“Adelson’s good deeds

were not performed to gain status or enhance his image,” and even victims of his

fraud supported leniency); United States v. Serafini, 233 F.3d 758, 775 (3d Cir. 2000)

(noting exceptional good deeds of politician who selflessly helped even people living

outside his district); United States v. Woods, 159 F.3d 1132, 1136 (8th Cir. 1998) (find-

ing exceptional circumstances where defendant sheltered a person who had stolen

from her).

      In an apparent effort to show good deeds extending beyond his community,

Goldbrener recites paying $20—rather than the expected $5—to a man who cleaned

his garbage cans, and providing drinks to his landscapers. (Goldbrener Sub. 26). Kind

gestures, to be sure, but being a flashy tipper and a generous employer do not qualify

as exceptional charity. To the contrary, these acts of noblesse oblige are consistent

with Goldbrener’s general effort to portray himself as a big man in local circles, doing

favors, settling disputes, and collecting gratitude. But he supported that lifestyle—

and earned that gratitude—by stealing from children who would never be able to

question the lofty status he has assigned himself. This Court should not unduly credit

the gratitude of Goldbrener’s neighbors, when he earned that gratitude through re-

sources gained by hurting others. Cf. Vrdolyak, 593 F.3d at 683 (“[W]hile gratitude

like charity is a virtue, expressions of gratitude by beneficiaries of politicians’ lar-

gesse should not weigh in sentencing.”).

      Melber claims to have been a particularly effective and kind school teacher and

administrator. (Melber Sub. 4–17). These are important jobs, and doing them well




                                              64
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 68 of 77




has real value. But it is still the case that establishing a reputation as an open, effec-

tive and giving educator is consistent with Melber’s chosen employment, which tends

to make it less than exceptional. See Repking, 467 F.3d at 1095-96 (discounting “char-

itable works” that were “entirely consistent with [the defendant’s] business develop-

ment plan”). And Melber’s argument that his school would suffer in his absence “can-

not inoculate [Melber] from his fraudulent conduct, which too created its own other

victims.” Fishman, 631 F. Supp. 2d at 405 (finding risk to school which employed

white collar defendant insufficient to justify non-custodial sentence). Indeed, Melber

suffers by comparison to the defendant in Fishman. That defendant was a lawyer who

defrauded wealthy clients, then claimed his significant charitable works at a school

in mitigation. Id. at 401–5. Yet after rejecting essentially the same arguments raised

by the defendants here, the court sentenced him to imprisonment. Id. By contrast,

Melber wants consideration for doing his job as an educator, despite committing a

crime that victimized schoolchildren.

      Steinberg claims an extensive set of charitable deeds, some of which—such as

his service in the Coast Guard reserves—did not benefit those who could be expected

to return a benefit to Steinberg. (Steinberg Sub. 8–12). That distinguishes him from

defendants like Goldbrener. The Government thus believes that Steinberg’s charity

should be given some weight under § 3553(a). Nonetheless, that weight should not be

so great as to result in a below-Guidelines sentence, for three reasons: First, many of

Steinberg’s actions did benefit neighbors or people in the educational community, and

thus would help Steinberg in operating a small business in those circles, to include




                                               65
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 69 of 77




committing the instant crime. Second, this does not appear to be the only instance of

fraud by Steinberg. (See Section A.6 above). Third, although significant, it is not clear

that Steinberg’s charitable works rise to the extraordinary circumstances found by

the Second Circuit in Canova, where the defendant had served in the Marine Corps;

served as volunteer firefighter “sustaining injuries in the line of duty three times,”

and “entering a burning building to rescue a three-year old;” “participated in the suc-

cessful delivery of three babies;” and administered CPR to persons in distress both

while volunteering as a firefighter and as a civilian. 412 F.3d at 358–59.

             4.     The Defendants Pose a Risk of Recidivism.
      Melber and Goldbrener argue that they pose a lower risk of recidivism than

most defendants, because they are older than many, and because they committed

fraud offenses rather than “street” crimes. (See Melber Sub. 31–32; Goldbrener

Sub. 58–59). But both defendants committed the instant fraud offenses recently, at

an age that is far older than the typical defendant, and over an extended course of

time. Under those circumstances, there is every reason to believe that they would

offend again if given the extremely short sentences they seek. See United States v.

Matthews, 828 F. App’x 793, 795 (2d Cir. 2020) (describing with approval district

court’s rejection of arguments about the general effect of aging on recidivism, because

instant defendant had committed offense while relatively old); United States v. Al-

monte, No. 16 Cr. 670 (KMW), 2020 WL 6482874, at *2 (S.D.N.Y. Nov. 4, 2020) (55-

year old defendant posed risk of recidivism given that she committed instant crime

between ages of 48 and 51). By contrast, most of the cases cited by the defendants

concern courts imposing long sentences for drug-trafficking, but varying downward


                                              66
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 70 of 77




from even harsher Guidelines where the defendants would be far older when they

completed their sentences. See United States v. Sanchez, No. 99 Cr. 338 (RWS), 2007

WL 60517, at *4 (S.D.N.Y. Jan. 8, 2007) (sentencing crack dealer to 240 months’ im-

prisonment; explaining downward variance from 360-months-to-life Guidelines be-

cause defendant will be nearly 50 years old when released); United States v. Ruiz,

No. 04 Cr. 1146 (RWS), 2006 WL 1311982, at *4 (S.D.N.Y. May 10, 2006) (sentencing

46-year-old cocaine dealer to 135 months’ imprisonment; explaining downward vari-

ance from 188 to 235 months Guidelines in part based defendant’s age); United States

v. Hodges, No. 07 Cr. 706 (CPS), 2009 WL 366231, at *8 (E.D.N.Y. Feb. 12, 2009)

(stating intention to sentence 43-year-old drug dealer below 151 to 188 months Guide-

lines range, and listing age as factor).47

      Similarly, Goldbrener argues that his employment and family reduce the risk

of recidivism. (Goldbrener Sub. 58–59). But Goldbrener committed the instant offense

in the course of his employment, and with his family—his daughter assisted him in

many of the filings here, although the Government expresses no view on her mens

rea. His case is thus wholly unlike the cases he cites. One concerns a repeat “street

criminal” who the district court hoped might finally turn his life around based on

recent hard work and recently formed family relationships. United States v. Coello,




47Both defendants also cite United States v. Hamilton, 323 F. App’x 27, 31 (2d Cir.
2009). But that case provides no guidance: The Circuit merely remanded because a
district court failed to consider a defendant’s arguments about his age, but did not
opine on what weight, if any, those arguments should receive.


                                             67
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 71 of 77




415 F. Supp. 3d 306, 310 (E.D.N.Y. 2019). Another concerned not a sustained, com-

plex fraud like Goldbrener’s, but a one-time mistake by a hard-working family man

who “minimally” helped his brother and others build a place to grow marijuana for

sale. United States v. Schmoll, No. 07 Cr. 762 (JBW), 2008 WL 4646161, at *2

(E.D.N.Y. Oct. 20, 2008).48

             5.     Prior Sentences in E-Rate Cases Support Substantial Sentences
                    Here
      Several defendants criticize the Guidelines fraud table, or claim that Guide-

lines sentences in this case would be outside the typical punishment in a similar case.

(P. Klein Sub. 17, Goldbrener Sub. 57–58, Schwartz Sub. 23–27). As an initial matter,

the highly conservative method by which the parties’ plea agreements counted indi-

vidualized loss or gain makes this case a poor target for generalized defense argu-

ments about off-the-chart loss-driven Guidelines. Further, the individual sentences

sought by the Government are eminently reasonable. Courts around the country have

not hesitated to impose significant sentences of incarceration on defendants, like the

ones in this case, that have fraudulently pilfered the E-Rate program for their per-

sonal gain. Although each case has its own individual circumstances, courts have

made clear that these frauds are extremely serious, cause substantial harm to schools

and the Government, and must be punished appropriately. See, e.g., United States v.



48Goldbrener also cites United States v. Bleau, 930 F.3d 35, 42 (2d Cir. 2019). In that
case, the Circuit affirmed a 78-month sentence for a child pornography defendant,
noting that the district court had considered the defendant’s lack of criminal history
and steady employment before imposing sentence. The Government agrees that this
Court should consider all of Goldbrener’s arguments, then impose a substantial sen-
tence of incarceration here.


                                             68
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 72 of 77




Woods, 17 Cr. 665 (N.D. Tex. Jan. 30, 2020) (87-month sentence (post-trial) for school

official who, in exchange for kickbacks, steered contract to vendor that received

$337,951 in E-Rate funds for work it did not perform for the school; 30-month sen-

tence for vendor (post plea)); United States v. LaDuron, 400 F. App’x 396, 398 (10th

Cir. 2010) (57-month sentence for vendor who funneled “donations” to schools to fund

their E-Rate copayments in a four-year scheme through which defendant’s companies

obtained over $890,000); United States v. Green, 592 F.3d 1057, 1072 (9th Cir. 2010)

(affirming 90-month sentence, post-trial, for consultant who rigged bids for pre-se-

lected vendors to waive schools’ 10% copay, provide free “bonus” equipment ineligible

for E-Rate funding to schools, and submit highly inflated bids to cover the cost of

those items), United States v. Marchelos, Doc. No. 650, 05 Cr. 208 (N.D. Cal. Apr. 10,

2008) (18-month sentence for vendor that participated in the bid-rigging scheme in

Green, who cooperated and testified at trial); United States v. Benit, Doc. No. 159, 06

Cr. 20285 (E.D. Mich. Apr. 20, 2009) (46-month sentence and $1.34 million restitution

order for school official who rigged bid toward company in which he had an interest,

and also separately committed mortgage fraud); United States v. Adame, Doc. No. 88,

06 Cr. 1082 (S.D. Tex. Mar. 3, 2008) (36-month sentence and $106,514 restitution

order for vendor who obtained USAC funding for work that was not performed);

United States v. Bohuchot, Doc. No. 223, 07 Cr. 167 (N.D. Tex. Nov. 14, 2008) (11-

year sentence for chief technology officer at school district who rigged $120 million in

bids toward E-Rate vendor that paid millions of dollars in kickbacks and other bene-

fits back to defendant; 10-year sentence for the vendor); United States v. Harris, 07




                                              69
       Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 73 of 77




Cr. 287 (N.D. Ga 2008) (60-month sentence for vendor who received over $11 million

in E-Rate funds for a rigged bid and paid over $200,000 in kickbacks to the school

district official that selected him; 37-month sentence for school official); United States

v. Hornsby, 06 Cr. 376 (PJM) (D. Md. 2008) (six-year sentence for school consultant

who received kickbacks from vendor to whom he steered school bid; defendant also

received non E-Rate kickbacks and obstructed the investigation into his conduct).49

      The defendants in this case did not fall prey to some fleeting impulse, misap-

prehension of the program rules, or one-time mistake in judgment. They made a se-

ries of deliberate, knowing criminal decisions spanning years. In the E-Rate context,

courts have readily concluded that such persistent criminal conduct warrants a sub-

stantial sentence. As one court noted, in imposing a 46-month sentence on a school

official, “[T]his is not a one time thing. This is a thing that went on for a number of

years. So it wasn’t that you just fell off the straight and narrow once, but once you



49 Peretz Klein cites the 37-month post-trial sentence imposed in United States v.
Willard Lanham, No. 11 Cr. 548 (GBD) (S.D.N.Y. Oct. 18, 2012) in support of Klein’s
own bid for a lesser sentence. Lanham is not a typical E-Rate case. It concerned a
former New York City Department of Education employee-turned-consultant who
overbilled the DOE directly for a number of services without entity oversight, leading
the sentencing court to remark “the process … still gives Mr. Lanham an opportunity
to argue that he did absolutely nothing wrong and totally above board, because there
was absolutely no checks and balances, no process to identify and prevent the kind of
overbilling that went unchecked at the DOE with regard to this contracting process….
And Mr. Lanham decided to take advantage of it to the extent of $1.7 million on con-
tracts that really were supposed to provide money and services for direct benefit to
students in terms of upgrading computers. And turned out to be bills for hundreds of
dollars an hour for individuals simply to check whether Verizon charged the right
phone bill to the Department of Education. It was total chaos.” Id. at 36–37. Whatever
the merits of Lanham’s sentence, there is no question that Klein did far more than
overbill a former employer for provided services without sufficient oversight.



                                               70
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 74 of 77




did you continued that behavior, and I find that to be a very repulsive thing, particu-

larly when you’re dealing with monies intended for the benefit of children.” Benit

Sent. Tr. 14.

      Judges have emphasized that defendants’ conduct in these cases robs the need-

iest schools and students of the resources they need. Earlier this year, in justifying

an 87-month sentence, a court described E-Rate as a “program that has a significant

benefit to those who are greatly in need. It relies upon the voluntary truthfulness and

accuracy of applications for need. It assumes that those who apply for funding are

going to tell the truth about the funds that they need.” Woods Sent. Tr. 29–30. “There-

fore, when we have here a situation where a false bid was presented, where kickbacks

were paid to get the bid, so to speak, that undermines the integrity of this program.

Indeed, this is a circumstance where the government has established that not only

was the E-Rate program injured but the [] school itself was injured.” Id. at 30.

      Relatedly, as another court observed, “this is an area where deterrence is es-

pecially important. The E-Rate program is a program designed to help the neediest

schools and libraries who need the opportunity to be part of the internet world, the

digital world. It is important that that program be able to rely on the accuracy and

the truth of applications that are made for funding…. So having considered that and

the importance of deterrence and the conduct involved here, I find that the sentence

should be within the advisory guideline range.” United States. v. Anyanwu, Doc.

No. 197 at 27, 17 Cr. 665 (N.D. Tex. Feb. 28, 2020) (imposing 30-month sentence for




                                             71
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 75 of 77




vendor who received over $300,000 in E-Rate funds on rigged bid for services it did

not actually provide).

      Courts have imposed significant sentences of imprisonment even where the

E-Rate vendors actually provided all the paid-for services, unlike here. In Harper,

upon imposing a 30-month Guidelines sentence on the vendor, the Court observed,

“It does look like even though you and your co-defendants rigged the system and

bribed your way to get these contracts, from what I’m told, information I have, after

you got the contracts, although probably at an inflated rate, you did provide the ser-

vices. So it wasn’t a total scam of being paid for no services, but nonetheless it was a

very significant crime that you committed.” Harper, Doc. No. 52 at 6.

      In sum, the sentences requested by the Government are entirely consistent

with, and in some instances fall significantly below, the types of sentences routinely

meted out to defendants in similar E-Rate schemes. The defendants’ requests for non-

custodial or minimal prison sentences, by contrast, would be seen as a slap on the

wrist and an insufficient disincentive for those tempted to steal resources meant for

the country’s neediest children.

             6.     If Necessary, Reasonable Delays of Incarceration Can
                    Mitigate the Risk from COVID-19
      Several defendants cite the COVID-19 pandemic as a basis for leniency. (P.

Klein Sub. 20–22; Goldbrener Sub. 63–68; B. Klein Sub. 7–8; Melber Sub. 2, 19–22).

To the extent the defendants identify personal or family suffering from the disease,

the Government extends its condolences. But the widespread misery caused by

COVID-19—which as of this writing has killed over 275,000 Americans—does not



                                              72
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 76 of 77




provide a basis for leniency. The underprivileged schoolchildren who the defendants

harmed by their crimes also live in communities particularly hard hit by COVID-19.50

The defendants should not receive lenient treatment for depriving such communities

merely because of a pandemic that affected the entire nation, their victims included.

      To the extent that certain defendants are particularly vulnerable to COVID-19

exposure once imprisoned, that can be mitigated by a delay in their surrender to cus-

tody. The Government understands that the sentencings in this case will not occur

until late January 2021, at the earliest. Each of the defendants raising COVID-19

concerns appears to be a candidate for self-surrender. Thus if the defendants face

excessive risk from COVID-19 when they are actually scheduled to report to prison,

they can seek further delay at that time.51 But the Court should not give any discount

for COVID-19 fears. A short sentence for a serious crime will not achieve general

deterrence, because it will be perceived merely as a short sentence, without the nu-

ance of COVID-19. Instead, this Court should send a strong message that stealing

funds intended for poor children will be sternly punished, even if that punishment

must be somewhat delayed due to COVID-19.




50See https://www.ama-assn.org/delivering-care/health-equity/data-10-cities-show-
COVID-19-impact-based-poverty-race.
51This is not to say that all the defendants’ claim are legitimate. Ben Klein, for ex-
ample, states that he is a 41-year-old man in good health (B. Klein Sub. 6), which
indicates that he does not face any particularized risk from COVID-19. See generally
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html.



                                             73
      Case 7:18-cr-00614-KMK Document 177 Filed 12/08/20 Page 77 of 77




IV.   Conclusion
      For the reasons set forth above, the sentences recommended above are suffi-

cient, but not greater than necessary, to achieve the legitimate goals of sentencing.

Dated: White Plains, New York
       December 8, 2020

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                       By:    ___________________________________
                                              Michael D. Maimin
                                              Hagan Scotten
                                              Vladislav Vainberg
                                              Assistant United States Attorneys
                                              (914) 993-1952 / (212) 637-2410 / 1029




                                             74
